         Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 1 of 95
                                 DEPARTMENT OF THE NAVY
                           OFFICE OF THE COMMANDANT OF MIDSHIPMEN
                                 UNITED STATES NAVAL ACADEMY
                                      101 BUCHANAN ROAD
                                ANNAPOLIS MARYLAND 21402-5100


                                                                            COMDTMIDN1NST 1610.2K
                                                                            CONDUCT
                                                                            27 Jul 2020

COMMANDANT OF MIDSHIPJ\1EN INSTRUCTION 1610.2K

From: Commandant of Midshipmen, U.S. Naval Academy

Subj:   ADMINISTRATIVE PERFORMANCE AND CONDUCT SYSTEM

Encl:   (1) Administrative Performance and Conduct System Manual

1. Purpose. To update and clarify Administrative Performance and Conduct System requirements and
procedures.

2. Cancellation. COMDTMIDNINST 1610.21

3. Scope and Applicability. This instruction applies to all midshipmen at the U.S. Naval Academy
(USNA) comprising the Brigade of Midshipmen.

4. Information. Enclosure (1) is published for the information and compliance of members of the
Brigade of Midshipmen and all personnel subordinate to the Commandant of-Midshipmen. This is a
complete revision and should be read in its entirety.

5. Record Management

   a. Records created as a result of this instruction, regardless of format or media, must be maintained
and dispositioned for the standard subject identification codes (SSIC) 1000 through 13000 series per the
records disposition schedules located on the Department of the Navy/Assistant for Administration
(DON/AA), Directives and Records Management Division (DRMD) portal page at
https://portal.secnav.navy.mil/orgs/DUSNM/DONAA/DRM/Records-and-lnformation­
Management/Approved%20Record%20Schedules/Forms/Allltems.aspx.

   b. For questions concerning the management ofrecords related to this instruction or the records
disposition schedules, please contact your local records manager or the DON/AA DRMD program office.

6. Review and Effective Date. The Conduct Officer is responsible for the annual review of this
instruction. This instruction will automatically expire five years after the effective date unless reissued or
otherwise canceled prior to the five-year anniversary date or .an extension has been granted.




Distribution:
Non-Mids (Electronically)
Brigade (Electronically)




                                                                                                       Ex. H
Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 2 of 95
                                             COMDTMIDNINST 1610.2K
                                             27 Jul 2020




                     ADMINISTRATIVE



               PERFORMANCE AND CONDUCT



                     SYSTEM MANUAL




                                                             Ex. H
       Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 3 of 95
                                                    COMDTMIDNINST 1610.2K
                                                    27 Jul 2020

                                         TABLE OF CONTENTS

      ADMINISTRATIVE PERFORMANCE AND CONDUCT SYSTEM MANUAL

CHAPTER 1 - INTRODUCTION TO THE ADMINISTRATIVE PERFORMANCE AND
           CONDUCT SYSTEM

SECTION    SUBJECT

1.1        General................................................................................................   1-1
1.2        Standards of Performance...................................................................               1-2
1.3        Basic Principles of the Conduct System.............................................                       1-2
1.4        Design of the Conduct System...........................................................                   1-4
1.5        Conduct Semesters Defined...............................................................                  1-4
1.6        Conduct System and Honor System Relationship..............................                                1-5
1.7        Conditions for Graduation..................................................................               1-5

CHAPTER 2 - SPECIFIC CONDUCT OFFENSES

SECTION    SUBJECT

2.1        Introduction........................................................................................      2-1
2.2        Regulations, Orders, Instructions, Duty.............................................                      2-1
2.3        Fourth Class Training Program…………………..............................                                        2-3
2.4        Standards of Behavior........................................................................             2-3
2.5        Alcohol and Drugs.............................................................................            2-7
2.6        Military Appearance..........................................................................             2-8
2.7        Absences or Tardiness.......................................................................              2-9

CHAPTER 3 – PROCEDURES FOR REPORTING, INVESTIGATING, AND
           ADJUDICATING OFFENSES

SECTION    SUBJECT

3.1        Reporting a Conduct Offense.............................................................                  3-1
3.2        Investigating Reported Offenses........................................................                   3-1
3.3        Adjudicative Hearings........................................................................             3-3
3.4        Request for Reconsideration (Appeal)...............................................                       3-9
3.5        Unsatisfactory Conduct Procedures...................................................                      3-11
3.6        Separation Procedures........................................................................             3-12
3.7        Miscellaneous Considerations............................................................                  3-13




                                                             i
                                                                                                                      Ex. H
      Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 4 of 95
                                                   COMDTMIDNINST 1610.2K
                                                   27 Jul 2020

CHAPTER 4 - DISCIPLINARY MEASURES: RULES AND EXPLANATIONS

SECTION   SUBJECT

4.1       Levels of Disciplinary Measures........................................................                  4-1
4.2       Suspension of Awarded Sanctions.....................................................                     4-2
4.3       Deferment of Restriction or Tours.....................................................                   4-2
4.4       Types of Sanctions….........................................................................             4-2
4.5       Other Disciplinary Measures..............................................................                4-7
4.6       Conduct Probation..............................................................................          4-10
4.7       Separation...........................................................................................    4-11

CHAPTER 5 - DUTIES AND RESPONSIBILITIES

SECTION   SUBJECT

5.1       Introduction........................................................................................     5-1
5.2       Adjudicating Authority......................................................................             5-1
5.3       Accused Midshipman.........................................................................              5-1
5.4       Preliminary Investigative Officer (PIO).............................................                     5-2
5.5       Company/Battalion Conduct Officer..................................................                      5-2
5.6       Brigade Conduct Officer.....................................................................             5-2
5.7       Commandant’s Conduct Officer.........................................................                    5-3
5.8       Commandant’s Legal Advisor............................................................                   5-4

CHAPTER 6 – CONDUCT GRADING SYSTEM, STANDING, AND
           UNSATISFACTORY CONDUCT ALTERNATIVES

SECTION   SUBJECT

6.1       Grading System..................................................................................         6-1
6.2       Conduct Standing...............................................................................          6-1
6.3       Counseling and Notification of Deficient Status................................                          6-2
6.4       Unsatisfactory Conduct Procedures....................................................                    6-3
6.5       Commandant Discretion Regarding Unsatisfactory Conduct.............                                      6-3

CHAPTER 7 - MIDSHIPMEN INFORMATION DATA SYSTEM (MIDS)

SECTION   SUBJECT

7.1       General...............................................................................................   7-1
72        Entering a Form-2..............................................................................          7-1
7.3       Updating a Form-2.............................................................................           7-2
7.4       Validating a Form-2...........................................................................           7-3




                                                            ii
                                                                                                                    Ex. H
           Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 5 of 95
                                                        COMDTMIDNINST 1610.2K
                                                        27 Jul 2020

CHAPTER 8 – CONDUCT REMEDIATION

SECTION             SUBJECT

8.1                 General...............................................................................................   8-1
8.2                 CMEO................................................................................................     8-1
8.3                 ADEO................................................................................................     8-1
8.4                 Conduct Remediation........................................................................              8-1

LIST OF TABLES

4-A: Table of Authorized Sanctions…………...........................................................                            4-1
4-B: Loss of Privileges……………………………………………………………..                                                                             4-8
6-A: Demerit Ranges per Conduct Semester Letter Grade........................................                                6-1
6-B: Demerit Allowances...........................................................................................           6-2

LIST OF TABS

TAB A: Offense Elements
TAB B: Midshipman Counseling Form - Sample Form-1
TAB C: U.S. Naval Academy Acknowledgment and Waiver of Midshipman Suspect’s Rights
TAB D: Notification of Potential Reimbursement for Advanced Education
TAB E: Sample Preliminary Inquiry Report
TAB F: Sanctions Worksheet
TAB G: Midshipman’s Acknowledgement and Award of Restriction Form
TAB H: Restriction Card
TAB I: Sample Conduct Probation Letter
TAB J: Sample Final Report of Conduct Remediation
TAB K: Conduct Remediation Extension Request
TAB L: Report of Conduct Remediation Evaluation ICO {MIDN, ALPHA}




                                                                     iii
                                                                                                                              Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 6 of 95
                                                     COMDTMIDNINST 1610.2K
                                                     27 Jul 2020

                                          CHAPTER 1

  INTRODUCTION TO THE ADMINISTRATIVE PERFORMANCE AND CONDUCT
                             SYSTEM

1.1 General

   a. Authority. 10 U.S.C. § 8462; Article 2, UCMJ; Rule for Courts-Martial 306; JAGMAN
§§ 102-104; USNAINST 1610.6 (series).

   b. Terminology. The Administrative Performance and Conduct System will hereafter be
referred to as the Conduct System in this instruction.

   c. Purpose

      (1) The Conduct System is intended to be remedial and educational, and provides the
foundational and practical guide for expected midshipman behavior. The system is designed to
promote good order and discipline through positive behavioral changes via counseling and
sanctions that permit midshipmen to show a renewed willingness to adhere to the rules and
regulations of the Naval Academy and to accept personal responsibility for their actions. The
Conduct System should be a source of pride for each and every midshipman at the Naval
Academy. Each midshipman must have a strong moral conviction to uphold the highest
standards and ideals of the Naval Academy and to live up to the examples of those who have
gone before.

       (2) The Conduct System and this manual are a leadership tool, not a substitute for
leadership. This instruction and the Conduct System provide expectations and guidance to all
midshipmen, who are each charged with developing and exercising leadership, accountability,
authority, and responsibility. Midshipmen are expected to comport their behavior with the
expectations and spirit of the Conduct System, and for it to be effective, they must take an active
role in its implementation. Midshipmen are expected to take ownership of the Conduct System
through their involvement in investigations, performance of counseling, attendance at hearings,
assessment of guilt under limited circumstances, and assignment of discipline with delegated
authority. The Conduct System also provides a means to prepare midshipmen for Fleet service
by educating them on the investigative process, legal considerations, and the importance of
appropriate corrective measures. The Conduct System will serve to hold midshipmen
accountable to the standards set forth in the Uniform Code of Military Justice (UCMJ),
Midshipmen Regulations (MIDREGS), other USNA instructions and regulations, U.S. Navy
instructions and regulations, and federal, state, and local laws during their time at the Naval
Academy. Conduct, both positive and negative, is heavily weighted, along with other criteria, in
evaluating a midshipman’s advancement to the next class and aptitude for commissioning.

   d. Nature. The Conduct System provides non-punitive measures such as extra military
instruction (EMI), counseling, administrative withholding of privileges, and remediation. It also
provides disciplinary measures such as reprimands, award of demerits, disciplinary tours,
restriction, conduct probation, and other appropriate sanctions specifically described herein,
which are more serious than non-punitive measures but less serious than non-judicial punishment

                                                1-1
                                                                                             Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 7 of 95
                                                     COMDTMIDNINST 1610.2K
                                                     27 Jul 2020

under Article 15, UCMJ or trial by courts-martial. It is purely administrative in nature and is not
governed by the Military Rules of Evidence. The procedures established in this instruction are
designed in part to assist the Superintendent in assembling all pertinent information prior to
submitting a report of unsatisfactory conduct and a recommendation for separation to the
Secretary of the Navy under 10 U.S.C. § 8462. The Superintendent may however, submit such a
report without implementing any of the procedures contained in this instruction. Procedural
errors or irregularities in investigations and hearings normally do not invalidate the proceedings
or any action of the Commandant or Superintendent based thereon. However, those
constitutional rights inherent in administrative due process will be afforded to each midshipman.

1.2 Standards of Performance. A midshipman’s dedication, commitment to excellence, and
exemplary standard of conduct apply both on and off duty, in personal behavior, and in relations
with all others. Midshipmen must comply with the substance, spirit, and intent of all directives.
Any conduct which reflects discredit upon the Brigade of Midshipmen, the Naval Academy, or
the Navy, which is in violation of any federal, state, or local law, or which indicates questionable
personal morality is considered unbefitting of a U.S. Navy or Marine Corps officer candidate.
Midshipmen found to be unsatisfactory in conduct may be recommended for separation if it is
determined that their retention is not in the best interests of the naval service.

1.3 Basic Principles of the Conduct System

   a. Types of documentation

       (1) Form-1 (Basic Counseling Form). A Form-1 (TAB B) may be written and entered to
record both positive and negative behavior. While leaders are encouraged to use the Form-1 as a
positive counseling tool, the document stands as the lowest level means for reporting
misconduct. Negative Form-1s are not punitive but may result in counseling or EMI. EMI is
never punitive and is designed to assist midshipmen in correcting a specific discrepancy in
appearance or behavior or in adapting to military life. EMI should be related to and directed
towards the correction of a particular deficiency. The purpose of the Form-1 is to record
behavior trends that will encourage improved behavior without punitive consequences. The
Form-1 concept should encourage chains of command to document positive and negative
behavior, allowing leaders to become more directly involved in midshipmen development.

       (2) Form-2 (Misconduct Report Form). In the event that appropriate corrective action
warrants more than counseling or EMI, disciplinary action may be sought by initiating a Form-2
through the Midshipmen Information Data System (MIDS). The Form-2 identifies who is
suspected of committing an offense and delineates whether the alleged action is considered a
Minor-level, Major-level, or 6K-level offense. Chapter 2 of this manual describes the different
levels of offenses. Chapter 4 of this manual identifies the potential types of sanctions.

   b. Unit Commander Responsibilities. Commanders are responsible for good order and
discipline within their units. Generally, discipline can be maintained through consistent positive
leadership including, when necessary, applying appropriate administrative corrective measures.
Further action within the Conduct System may be required when non-disciplinary administrative
corrective measures (Form-1) are inadequate. The chain of command and Adjudicating
Authorities contemplating action within the Conduct System should consider the nature of the

                                                1-2
                                                                                              Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 8 of 95
                                                     COMDTMIDNINST 1610.2K
                                                     27 Jul 2020

offense, the record of the midshipman, the need for good order and discipline within the Brigade
of Midshipmen, and the effect of conduct action on the midshipman.

   c. Midshipmen Loyalty to Service. The Conduct System is intended to be correctional and
educational, teaching midshipmen to accept full responsibility for their actions and conduct and
to place loyalty to the service above self-interest or loyalty to friends or classmates.

   d. Application to Midshipmen and Cadets. All persons enrolled as midshipmen at the U.S.
Naval Academy and all cadets of other service academies temporarily attached to the Brigade of
Midshipmen are subject to this instruction and all provisions of federal, state, and local law made
applicable to members of the armed services pursuant to Article 134 of the UCMJ. All
midshipmen are further subject to the provisions of U.S. Navy Regulations and applicable
instructions and notices.

  e. Double Jeopardy, Multiple Processing of the Same Charge, Limitations on Sanctions
Awarded Under the Conduct System.

       (1) Multiple Charges for the Same Incident. When several related offenses result from a
singular event or incident, only one report and case file will be generated for each accused
midshipman. The most serious accusation will be documented as the primary charge while all
other alleged offenses will be listed as secondary charges. Ultimately, a single comprehensive
award of sanctions will be determined by the Adjudicating Authority upon finding the accused
guilty of any or all charges which resulted from the event. Although strongly encouraged, there
is no requirement that all charges stemming from a single incident be adjudicated at the same
time; however, the cumulative award of sanctions from multiple proceedings cannot exceed the
maximum sanctions allowed for the most serious offense, of which the midshipman was found
guilty, arising from the incident.

       (2) Conduct and Honor Charges. A midshipman will not be adjudicated under both the
Conduct System and Honor System for the same offense (e.g., Tap and Go, theft). All charges
stemming from a single course of conduct, without an intervening event, will normally be
adjudicated through only one of the systems. While a reporter may choose to report a case
through any appropriate system, the Conduct Officer and Honor Officer should coordinate, in
consultation with the Commandant’s Legal Advisors, to determine the most appropriate system
for disposing of any case which was or could have been referred into both systems. However,
the Commandant has final authority as to which system will be used in any particular case. This
does not preclude the possibility that a midshipman will be charged in both systems for a
particular case based on subsequent acts (e.g., lying at any time to cover up prior or ongoing
misconduct). The Commandant invariably reserves the authority to assign Honor Remediation
for a conduct offense that contains an honor element (e.g., theft or using/possessing a false ID).

      (3) Civilian Charges and the Conduct System. It is not considered double jeopardy for a
midshipman who is subject to prosecution by civilian authorities also to be charged under the
Conduct System. The Conduct System and the civilian criminal justice system are not mutually
exclusive. It is not necessary that any civilian legal action be completed prior to administrative
action taking place under the Conduct System.


                                                1-3
                                                                                             Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 9 of 95
                                                     COMDTMIDNINST 1610.2K
                                                     27 Jul 2020

       (4) Double Sanctions Prohibited. The total award of sanctions for all offenses arising from
a single incident or course of conduct cannot exceed the maximum sanctions allowed for the
most serious offense of which the midshipman was found guilty arising from the incident,
regardless of the number of adjudications in which the case is heard. Additional sanctions may
not be awarded by charging offenses arising from the same incident or course of conduct in
different cases. Action pursuant to the Conduct System does not preclude later trial by courts-
martial, in accordance with the UCMJ.

      (5) Increase in Sanctions Prohibited. Once particular sanctions under the Conduct System
have been awarded, they may not be increased upon appeal or otherwise. This does not prohibit
the Commandant from placing a midshipman on conduct probation and setting appropriate
conditions, to include loss of privileges, in accordance with sections 3.5, 3.6, and 4.6.

       (6) Multiple Awards of Sanctions Allowed. There is no requirement that all open
misconduct cases for a particular midshipman be adjudicated by the same Adjudicating
Authority. An Adjudicating Authority adjudicating multiple cases regarding unrelated incidents
of alleged misconduct in a single hearing may award the maximum sanctions allowed for the
most serious offense of which the midshipman was found guilty for each case. The Adjudicating
Authority must clearly identify the sanctions awarded for each case. However, multiple cases
involving misconduct with a significant nexus (e.g., multiple instances of unauthorized absence,
fraternization, or harassment), must be treated as one case, triggering the prohibition on double
sanctions. Adjudicating Authorities should consult with the Commandant’s Legal Advisor prior
to adjudicating multiple cases for the same midshipman.

       (7) Statute of Limitations. Sanctions under the Conduct System may not be awarded for
Minor-level offenses which were committed more than two years before the date of initial
adjudication. Sanctions may be awarded for any 6K-level or Major-level offenses committed at
any time after 13 August 2019, however, no sanctions may be awarded for a 6K- level or Major-
level offense committed prior to 13 August 2019 which were also committed more than two
years before the date of initial adjudication.

1.4 Design of the Conduct System. Alleged violations of the Conduct System are generally
categorized as either Minor-level or Major-level offenses. Particularly discreditable Major-level
offenses are further defined as 6K-level violations and are normally sent directly to the Deputy
Commandant of Midshipmen for action.

1.5 Conduct Semesters Defined. Any offense for which a midshipman is found guilty
contributes to the Conduct grade for the Conduct semester in which the offense took place,
regardless of adjudication date or computer entry date. Conduct semesters are defined as:

   a. Fall: 0001 of the day after graduation until 0000 of the overall last day of fall final exams.

   b. Spring: 0001 of the day following the last overall fall final exams until 0000 graduation
day.




                                                1-4
                                                                                               Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 10 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

1.6 Conduct System and Honor System Relationship.

    a. In accordance with the Honor Concept, midshipmen, like officers in the Fleet, are expected
to answer honorably and truthfully all questions posed to them unless a midshipman suspected of
an offense exercises their right to remain silent pursuant to Article 31(b), UCMJ. However,
disciplinary action cannot be based on responses to a question which may reasonably, by design,
elicit a self-incriminating response from a midshipman without having actually suspected the
midshipman of misconduct prior to asking the question (e.g., asking a group if anyone ever drank
underage).

   b. Any time a midshipman makes a self-incriminating statement, whether prompted or not,
the person receiving the statement must inform the midshipman of their rights under Article
31(b) prior to asking any follow-up questions.

   c. An accused midshipman must raise an objection to evidence under this section at any time
prior to the announcement of findings at an adjudication hearing. Failure to raise a timely
objection under this section shall be considered a waiver. The Adjudicating Authority may also
dismiss a case sua sponte if the Adjudicating Authority determines the evidence was obtained in
violation of this section. Refer to paragraph 3.7 for further discussion on the admissibility of
evidence.

1.7 Conditions for Graduation

   a. 1/C Midshipmen who have at least a 2.0 Conduct average (see Chapter 6 for calculations)
are eligible to graduate with their class, assuming they meet all other graduation requirements.

   b. 1/C Midshipmen may not be allowed to graduate with their class if:

      (1) They are suspected of an offense under the Conduct System, UCMJ, or federal, state,
or local law, or

      (2) They are the subject of a pending conduct case, or

      (3) They have unserved restriction as of graduation day.

   c. Only the Superintendent may authorize late graduation.




                                               1-5
                                                                                           Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 11 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

                                          CHAPTER 2

                              SPECIFIC CONDUCT OFFENSES

2.1 Introduction

   a. This chapter lists typical conduct offenses and their corresponding levels of categorization.
Though this list is thorough, it is not exhaustive. Any alleged conduct infraction not specifically
addressed within this manual may be entered into the Conduct System as a general offense.

   b. Offense Codes. A four-digit offense code is assigned to each delinquency defined within
this manual. The first two digits of the offense code indicate the section of this chapter under
which the delinquency falls (reflecting the general nature of the offense), while the second two
digits identify the specific offense.

   c. Attempts to Commit an Offense

      (1) An attempt is an act done with the intent to commit a conduct offense. An attempt is
an overt act amounting to more than mere preparation which tends, even though fails, to affect
the commission of the offense.

       (2) Attempts should be charged as the intended offense in MIDS. The maximum sanctions
are the same as those which would be warranted by the intended offense were it successful.

       (3) A person who undertakes acts with the specific intent to commit an offense, then
voluntarily abandons the undertaking due solely to their own sense that the act is wrong, is not
guilty of attempting to commit the offense. A person whose undertaking is terminated by
unforeseen circumstances or other reasons, such as waiting for a better opportunity to commit the
offense undetected, is guilty of attempting to commit the offense. A person who voluntarily
abandoned an attempted offense may still be guilty of a separate or lesser offense.

   d. The elements for each offense can be found in Tab A.

2.2 Regulations, Orders, Instructions, Duty

   a. Disobedience of orders and regulations normally is more serious than an error in judgment.
Direct orders are given with the expectation of compliance in both the spirit and the letter of the
order.

    b. Orders may be addressed to an individual or to a group. Orders may be issued verbally
(e.g., “Midshipman X, do this now.”) or in writing (e.g., “The following midshipmen must turn
in lacrosse equipment: MIDN 2/C X, MIDN 3/C Y...” or “All 3/C Midshipmen will empty their
basement lockers by...”).

    c. Sanctions awarded for delinquencies involving duty should include consideration of the
nature of the duty, the position of the midshipman, and whether the delinquencies were the result
of ignorance, laziness, or negligence. The effects of the delinquency should also be considered.

                                                2-1
                                                                                             Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 12 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

    d. Failing to assume a responsibility, evading a regulation, permitting other midshipmen
under one’s command or control to evade responsibility or regulation, or overlooking or failing
to report breaches of regulations to competent authority are all delinquencies which indicate poor
motivation and a low concept of duty.

Offense        Delinquency                                                         Level
Code

02.01          Cancelled.                                                          NA

02.02          Violation of oral or written orders addressed to                    Variable
               an individual or a group.

02.03          Cancelled.                                                          NA

02.04          Violation of a local instruction, regulation, or notice.            Variable

NOTE: Specify the instruction, regulation, or notice which was violated. If the offense is
specifically described by another offense code, that offense code should be used.

NOTE: Local instructions, regulations, and notices are those applicable specifically to the
Brigade of Midshipmen, including but not limited to USNA Instructions, Commandant of
Midshipmen (COMDTMIDN) Instructions, and Academic Dean (ACDEAN) Instructions.

02.05          Failure to perform a duty properly / dereliction of duty.           Variable

02.06          Interfering with an individual who is performing a duty.            Variable

02.07          Aiding, abetting, counseling, commanding, or procuring              Variable
               the commission of an offense actionable under this instruction.

NOTE: The level of this offense should generally be equal in magnitude to the offense
committed by the principal offender.

NOTE: Offense code 05.04 will be used for aiding/abetting an alcohol offense.

02.08          Failure to report or address a delinquency.                         Variable

NOTE: Any action or omission which violates a lawful instruction, regulation, order, direction,
or similar official guidance directed towards a midshipman is considered delinquent. A
delinquency can include a violation of the honor concept, academic instructions, and course
policies.

02.09          Failure to use good judgment (if the offense is                     Variable
               specifically described by another offense code, that
               offense code should be used).


                                                 2-2
                                                                                              Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 13 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

NOTE: An accused is not guilty of this offense simply because the Adjudicating Authority
would have made a different decision than the accused. The question whether good judgment
must be answered based on the totality of the circumstances.

2.3 Fourth Class Training Program

   a. Upper-class midshipmen have the duty to lead and be responsible for 4/C Midshipmen. In
the execution of that duty, upperclassmen are to behave in a professional manner at all times.
4/C Midshipmen have the duty to abide by the terms of the plebe year training program.

Offense       Delinquency                                                       Level
Code

03.01         Failure of 4/C Midshipman to follow requirements of plebe         Minor
              year training program as outlined in MIDREGs, Reef Points,
              and other relevant instructions, directives, and orders.

NOTE: This offense code does not apply to requirements of the plebe year training program
where other specific sanctions are provided (e.g., failure of ProKnow).

03.02         Failure of upper class midshipman to support the plebe year       Variable
              training program.

03.03         Moved to 04.22                                                    NA

03.04         Real-time electronic communications between 4/C and               Minor
              upperclassmen in violation of MIDREGS.

NOTE: This includes, but is not limited to, instant messaging, chat rooms, social networking
sites, texting, or any comparable mode of communication.

2.4 Standards of Behavior. The standards of decorum and conduct expected of a
commissioned officer and a gentleman/lady are also expected of midshipmen.

Offense       Delinquency                                                       Level
Code

04.01         Fraternization, not of a romantic or sexual nature.               Major

04.02         Fraternization, of a romantic or sexual nature.                   6K

04.03         Sexual misconduct.                                                6K

NOTE: Sexual misconduct is any sexual act or contact at the Naval Academy or other locations
under military control and sexual acts or contact committed under circumstances which are
service discrediting or prejudicial to good order and discipline, including generation of
pornographic materials. Areas under military control include USNA, all naval vessels, all

                                              2-3
                                                                                         Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 14 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

military bases, all military vehicles, and all military aircraft.

NOTE: Examples of sexual misconduct include, but are not limited to, having the door locked
while two or more individuals are in a room who are not all assigned roommates of the room,
fondling, displays of affection on a rack, lying in a rack together, sexually motivated nudity,
indecent exposure, generating pornography, oral sex, and sexual intercourse.

04.04           Sexual harassment as defined in current SECNAV, OPNAV,            6K
                and USNA Instructions.

NOTE: Sexual harassment includes, but is not limited to, unwelcome sexual advances, requests
for sexual favors, and passive or indirect actions that create a hostile work environment such as
sexually explicit posters, pictures or screen savers, and other verbal or physical conduct of a
sexual nature.

04.05           Disrespect or insubordination to a superior or a                  Variable
                individual in a position of authority.

NOTE: Individuals in a position of authority include company Senior Enlisted Leaders and
midshipman chain of command.

NOTE: It is not required that the disrespectful behavior be in the presence of the superior, but
ordinarily one should not be held accountable under this offense code for what was said or done
in a purely private conversation.

04.06           Challenge to personal combat or threat of physical                Major
                violence.

NOTE: When the challenge or threat culminates in physical action, conduct code 04.21
(UCMJ Article 128) will be charged.

04.07           Inappropriate use of computer or government network.              Major

04.08           Possession, viewing, or display of pornographic materials in     Major
                Bancroft Hall, on the Naval Academy complex, or at other locations
                under military control.

04.09           Displays of affection (anytime in Bancroft Hall or                Major
                when in uniform in public).

NOTE: Displays of affection are defined as physical acts which could reasonably be interpreted
by an observer as evidence that those participating are involved in a romantic relationship.
Displays of affection include, but are not limited to, hand holding, touching, massaging/back
rubs, sitting on a lap, touching, and kissing.

04.10           Harassment of a non-sexual nature.                                Variable


                                                  2-4
                                                                                            Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 15 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

NOTE: Harassment includes, but is not limited to, abusive or pejorative language and actions
that denigrates another person. Harassment typically involves, but is not required to involve,
language and actions concerning age, ethnicity, race, religion, sex, or sexual orientation.
Examples include, but are not limited to, racial or ethnic slurs, humor, jokes, or teasing
about sex, race, age, religion, disability, or gender-specific traits; abusive language, insults,
or threats; vulgar sounds or gestures; offensive or hateful pictures, posters, calendars, cartoons,
or obscene e-mail; offensive or derogatory written materials; exclusionary or demeaning actions
or activities based on age, ethnicity, sex or race.

04.11          Destruction or damage of government or private property.             Major

EXCEPTION: This does not refer to destruction or damage of one’s own property. However,
such an action may be covered by another offense code, depending on the circumstances.

04.12          Introduction of, or failure to remove, unauthorized                  Major
               persons from Bancroft or King Hall.

04.13          Entering a restricted area, including roof areas or                  Major
               any areas marked as restricted.

04.14          Unauthorized means of ingressing or egressing either                 Major
               Bancroft Hall or the Naval Academy grounds
               (e.g., “jumping the wall”).

NOTE: Offense code 04.16 will be used for instances of unauthorized ingress to or egress from
Bancroft Hall relating to class privileges listed in MIDREGS (e.g., “class doors”).

04.15          Possession or use of a false, altered, or unauthorized               6K
               identification card, pass, or similar document
               (including but not limited to driver’s licenses, military ID
               cards, and other forms of identification).

NOTE: The use or attempted use of false, altered, or unauthorized identification with the intent
to deceive is an honor violation. Possession, without an attempt to use, is strictly a conduct
offense.

04.16          Usurping any special or basic class authorizations or                Variable
               privileges.

NOTE: The offense code should be used for incidents including the unauthorized wearing of
civilian clothes and the use of “class doors.” Offense code 04.19 should be used for instances
of driving, maintaining, or operating a vehicle relating to class privileges.

04.17          Carelessness in operating a vehicle                                  Major/6K

NOTE: A careless manner is any manner which may reasonably pose a risk to other vehicles,
pedestrians, or bystanders. This includes, but is not limited to, speeding and using a cell phone
while driving.


                                                2-5
                                                                                              Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 16 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

NOTE: This should be charged as a 6K-level offense when the carelessness results in a
collision.

04.18          Parking in violation of MIDREGS and/or military base                Variable
               regulations.

NOTE: Minimum sanctions for parking violations by a midshipman with a vehicle registered
with Brigade Ops and properly displaying vehicle stickers/placard:

   First Offense: 25 demerits, seven days of restriction and loss of Yard parking privileges for
30 calendar days.

   Second Offense: 50 demerits, fourteen days of restriction, and loss of Yard parking
privileges for not less than 120 calendar days.

Minimum sanctions for parking violations by a midshipman without a vehicle registered with
Brigade Ops and/or properly displaying vehicle stickers/placard are 50 demerits, 21 days of
restriction, and loss of Yard parking privileges for not less than 180 calendar days.

04.19          Driving, maintaining, or operating a motor vehicle                  Minor
               in violation of MIDREGS.

NOTE: Minimum sanctions for driving, maintaining, or operating a motor vehicle in violation
of MIDREGS are 25 demerits, seven days of restriction, and loss of Yard parking privileges for
120 calendar days starting from the first date of eligibility for Yard parking privileges per
MIDREGS.

04.20          Failure to have the door fully open when two or more                Minor
               individuals are in a room who are not all assigned
               roommates of the room.

NOTE: All midshipmen present in the room should be charged with this offense code, not just
the midshipman assigned to the room.

NOTE: The offense code 04.03 should be used for instances when the door is locked while the
room is occupied by two or more individuals who are not all assigned roommates of the room.

04.21          Violation of UCMJ, Navy Regulations, SECNAV and OPNAV               6K/Major
               Instructions, General Orders, federal, state, or local
               laws.

NOTE: Specify the law or regulation which was violated. If the offense is specifically
described by another offense code, that offense code should be used.

04.22          Hazing.                                                             6K

NOTE: Hazing violates 10 U.S.C. § 8464, which defines hazing as “any unauthorized
assumption of authority by a midshipman whereby another midshipman suffers or is exposed to
any cruelty, indignity, humiliation, hardship, or oppression, or the deprivation or abridgement of
any right.” While 10 U.S.C. § 8464 states that “no midshipman may be dismissed for a single

                                               2-6
                                                                                             Ex. H
         Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 17 of 95
                                                       COMDTMIDNINST 1610.2K
                                                       27 Jul 2020

act of hazing except by sentence of a court-martial,” related offenses may result in separation
through the Conduct System and 10 U.S.C. § 8462.

04.23           Conduct unbecoming a midshipman.                            Variable

NOTE: Conduct unbecoming a midshipman means action or behavior in an official capacity
which, in dishonoring or disgracing the person as a midshipman, seriously compromises the
midshipman’s character, or action or behavior in an unofficial or private capacity which, in
dishonoring or disgracing the midshipman personally, seriously compromises the person’s
standing as a midshipman. There are certain moral attributes common to the ideal midshipman,
a lack of which is indicated by acts of dishonesty, unfair dealing, indecency, indecorum,
lawlessness, injustice, and cruelty. Not everyone is or can be expected to meet unrealistically
high moral standards, but there is a limit of tolerance based on customs of the Service and
military necessity below which the personal standards of a midshipman cannot fall without
seriously compromising the person’s standing as a midshipman.

2.5 Alcohol and Drugs

   a. Definitions:

        (1) Alcohol - beverage with any percentage of alcohol content.

        (2) Under the influence - any impairment of one’s ability to function normally.

       (3) Illegal drugs – non-prescribed narcotics and other controlled substances, including but
not limited to, amphetamines, cocaine, heroin, lysergic acid diethylamide, marijuana,
methamphetamine, opium, phencyclidine, and barbituric acid, including phenobarbital and
secobarbital. “Controlled substance” also applies to any substance included in Schedules I
through V established by the Controlled Substances Act of 1970. This also includes all
compounds banned by current Department of the Navy regulations which have not been
prescribed by authorized medical personnel, such as anabolic steroids.

Offense         Delinquency                                                         Level
Code

05.01           Irresponsible drinking.                                             Major

NOTE: Evidence of Irresponsible Drinking includes, but is not limited to, use of excessive
profanity, aggressive and/or disrespectful behavior, excessive stumbling or falling down,
vomiting.

05.02           Cancelled.

05.03           Cancelled.

05.04           Aiding/abetting an alcohol offense or failure to                    6K/Major
                prevent or act upon an alcohol offense.

05.05           Consumption, possession, or introduction of alcohol                 6K
                within/into Bancroft Hall or aboard ship.


                                                2-7
                                                                                             Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 18 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

05.06         Providing alcohol to underage persons.                             6K

05.07         Being under the influence of alcohol in a nature that              6K
              brings discredit upon the naval service, outrages
              public decency, or results in a breach of the peace.

05.08         Consuming alcohol or being under the influence of                  6K
              alcohol while on duty.

NOTE: Midshipmen are considered on duty for all military obligations (e.g., class, duty
section), mandatory Brigade events (e.g., lectures, sporting events), and any other time
designated as such by competent authority. End of liberty is not considered on duty for purposes
of this offense code unless associated with another mandatory event (e.g., uniform inspection).

05.09         Cancelled.

05.10         Consumption or possession of alcohol in violation of               6K
              applicable federal, state, or local law (this includes
              underage drinking).

05.11         Consumption or possession of alcohol in circumstances              Major
              prohibited by local instruction, regulation, or notice, other
              than in Bancroft Hall or aboard ship.

NOTE: This includes drinking as a 4/C Midshipman, drinking while on Movement Order (MO),
and possession of alcohol in any vehicle associated with a MO to include privately owned
vehicles.

05.12         Drunk driving or driving under the influence of                    6K
              alcohol.

05.13         Use, possession, sale, or transfer of illegal drugs or drug        6K
              paraphernalia.

2.6 Military Appearance

Offense       Delinquency                                                        Level
Code

06.01         Unsatisfactory appearance in uniform (pattern of behavior).        Minor

NOTE: Discrepancies must be specified and should have been documented as Form-1s prior
to entry as a Form-2.

NOTE: A pattern of behavior is three or more instances.

06.02         Unprepared for room or uniform inspection.                         Minor


                                               2-8
                                                                                          Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 19 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

06.03         Unsatisfactory room standards.                                     Minor

NOTE: For the first occurrence of unsatisfactory room standards, at a minimum, a negative
Form-1 shall be issued. Minimum sanctions for a second occurrence within a single semester are
five (5) tours. Minimum sanctions for a third occurrence within a single semester are ten (10)
days of restriction. A fourth occurrence (or more) within a single semester should be charged as
offense code 02.05 at least at a Major-level.

06.04         Wearing of uniform in a manner which is prejudicial                Variable
              to good order and discipline or which brings discredit upon
              the naval service.

NOTE: This offense code includes, but is not limited to, improper wear of the uniform in
public.

2.7 Absences or Tardiness

   a. Timeliness and accountability are attributes of a midshipman who is self-disciplined and
possesses an enduring sense of duty. Midshipmen must learn to allow sufficient time for
unforeseen circumstances and delays when reporting. Timeliness to formations when a group or
unit may be delayed because of an individual’s tardiness should be given greater emphasis than
tardy arrival to an obligation which affects only the guilty individual.

   b. The magnitude of tardiness is only partly indicated by the length of time involved. The
degree of judgment exercised by the midshipman in attempts to report for duty should also be
considered. For example, a midshipman may be only slightly late, but if actions indicate a
lackadaisical attitude or lack of planning, then that midshipman should be dealt with more
severely than one who was substantially late due to extenuating circumstances. Communication
with the chain of command is critical to successful accountability.

Offense       Delinquency                                                        Level
Code

07.01         Absence without authority from an academic class,                  Variable
              military obligation, or formation.

07.02         Absence without authority for greater than 24 hours.               6K

07.03         Cancelled.

07.04         Cancelled.

07.05         Cancelled.

07.06         UA after reporting for taps (i.e., “touch and go”).                Major

07.07         Breaking restriction and/or UA from tours or                       Variable
              restriction.

                                               2-9
                                                                                           Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 20 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

NOTE: Minimum sanctions for breaking /Unauthorized Absence (UA) from restriction are five
(5) days of restriction for the first occurrence and fifteen (15) days of restriction for the second
occurrence. Any occurrence after the second occurrence during a period of restriction shall be
charged at least as a Major-level offense.




                                                2-10
                                                                                              Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 21 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

                                            CHAPTER 3

     PROCEDURES FOR REPORTING, INVESTIGATING, AND ADJUDICATING
                            OFFENSES

3.1 Reporting a Conduct Offense

   a. Methods of reporting and documenting conduct offenses include:

      (1) Form-1 (TAB B). The Form-1 is a counseling form which can be used to document
both positive and negative behavior. The Form-1 is designed to mirror processes in the Fleet and
to document patterns of behavior. When awarding sanctions is not appropriate, minor conduct
offenses may be documented with a Form-1. All officers, faculty, and midshipmen within the
chain of command are encouraged to utilize this document and should route Form-1 reports via
e-mail or paper copy to the Company Officer or Company Senior Enlisted Leader who will
maintain all reports in midshipmen performance jackets.

      (2) Form-2. The Form-2 is an electronic report form for a conduct offense, which is
maintained in MIDS. Any officer, Senior Enlisted Leader, faculty member, or 1/C Midshipman
who has a reasonable belief that a conduct offense has been committed should report the
suspected offense using a Form-2 in MIDS. Suspected offenses may also be reported directly to
Company Officers, Senior Enlisted Leaders, or the Commandant’s Conduct Officer for entry into
MIDS. The Conduct Officer and company leadership will receive a notification e-mail that a
suspected offense has been reported. The accused midshipman should not be informed of the
allegations at this time.

          (a) Upon submission of a Form-2, an investigator will be assigned in accordance with
Section 3.2, unless an investigation is not required.

          (b) The offense description included in the Form-2 should be a short and concise
statement, but with sufficient detail to describe the alleged event. The name(s) of any other
midshipmen involved in the same offense should be included in the offense description.

           (c) Per section 1.3(e)(1), (6), multiple alleged offenses that are closely related in time,
place, or nature so as to form one course of action will normally be considered as one event.
Under such circumstances, only one Form-2 will be generated. The most serious charge will be
used as the primary charge; all others will be listed as secondary charges.

3.2 Investigating Reported Offenses

   a. All reports of a suspected Variable, Major-level, or 6K-level offense must be investigated
unless excepted by the Conduct Officer in consultation with the Commandant’s Legal Advisor.
Minor-level conduct offenses do not require an investigation unless specifically ordered by the
Company Officer or higher authority.

     (1) If the alleged offense appears to be criminal in nature, the Commandant’s Legal
Advisor must be immediately notified. No investigation or adjudication under this instruction

                                                  3-1
                                                                                                 Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 22 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

shall proceed in such cases until authorized by the Commandant or the Legal Advisor.

       (2) Any alleged offense that involves the potential for sexual harassment, discrimination,
or an equal opportunity violation must be reviewed by the Command Managed Equal
Opportunity (CMEO) Officer. The command CMEO Officer shall review the case prior to an
investigation and/or prior to a conduct adjudication taking place to ensure proper reporting and
protection of any potential victims. The following offenses are most often related to CMEO
investigations:

04.02 Fraternization of a sexual nature
04.04 Sexual Harassment
04.08 Pornography in the Hall
04.10 Harassment, non-sexual
04.22 Hazing.

  b. If an investigation is not required, the Company Officer will notify the accused
midshipman of the formal charge(s) via MIDS and schedule an adjudication per Section 3.4.

   c. If an investigation is required, a Preliminary Investigative Officer (PIO) will be assigned
by either the Commandant’s Conduct Officer or the Legal Advisor; however, the assignment
may be delegated to the respective Battalion Officer or Battalion Executive Officer (XO). The
PIO will be an officer or Senior Enlisted Leader, but not the Company Officer or Senior Enlisted
Leader from the accused midshipman’s company or from the company of any victim.

   d. Prior to conducting the investigation, the PIO must meet with the Commandant’s Conduct
Officer or Legal Advisor to ensure a clear understanding of the case. The PIO will interview all
relevant witnesses, including the accused midshipman (the accused should normally be
interviewed last), collect all applicable documents regarding the incident (e.g., emails,
photographs, police reports), and complete the Preliminary Inquiry Report (PIR) (TAB E) for
submission to the Deputy Commandant of Midshipmen.

      (1) The PIO should collect written statements, when possible, and document interviews in
a Results of Interview memorandums (ROI).

      (2) PIOs must safeguard the rights of all midshipmen, including the accused, throughout
the investigative process, including the issuance of Article 31(b) warnings to all midshipmen
suspected of an offense.

      (3) PIOs should direct that witnesses who are subject to Navy authority not discuss their
statement or testimony with other witnesses or with persons who have no official duty with
respect to the case until the case is closed.

       (4) Investigations should normally be completed within five (5) working days of
assignment; however, some cases may take more time depending on complexity. Any time an
investigation takes more than five working days, starting on the fifth day, the PIO should provide
a daily update to the Commandant’s Conduct Officer, unless otherwise directed by the
Commandant’s Conduct Officer.

                                               3-2
                                                                                             Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 23 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

    e. The PIR shall contain a summary of events and a synopsis of the facts surrounding an
alleged offense as supported by the enclosures in the report. The summary, synopsis, and
statements of a PIO in a PIR are not evidence. Enclosures in the report may include, but are not
limited to, the following: Results of Interview memorandums, documentary evidence,
statements from all witnesses, statements from the accused, the Acknowledgment of
Midshipman Suspect’s Rights Form (TAB C), the Notification of Potential Reimbursement for
Advanced Education Form (TAB D), log entries, leave papers, and chits. All of the facts listed
must be derived from the enclosures in the report. The report will also contain a summary of
offenses which breaks down each offense by element (TAB A) and provides detailed facts that
do or do not support each element. Finally, the PIO should state whether there appears to be
sufficient evidence that an offense has been committed and if so, at what level the case should be
adjudicated.

   f. Upon completion, the PIR will be forwarded to the Conduct Officer for routing to the
Deputy Commandant of Midshipmen via the Legal Advisor. The Deputy Commandant of
Midshipmen will determine the offense(s) if any, with which the midshipman will be formally
charged based on probable cause. The Conduct Officer will make the appropriate corrections to
the Form-2. The accused midshipman will then be notified via MIDS of the formal charges and
given an opportunity to enter a plea into MIDS.

    g. Midshipmen who have been formally charged with a conduct offense may enter a plea and
a statement into MIDS prior to their scheduled adjudication. An accused midshipman may
change his or her plea at any time prior to the findings of guilt at an adjudication per Section 3.3.

       (1) Every midshipman has the absolute right to plead “not guilty,” whether guilty in fact or
not. Pleading “not guilty” when one did in fact commit the offense is NOT an honor violation.
Midshipmen shall never be pressured to plead “guilty.” If a midshipman fails to enter a plea, it
shall be treated as a “not guilty” plea.

       (2) By pleading “guilty,” a midshipman acknowledges that the offense was culpably
committed as alleged and that the midshipman is liable for sanctions. A guilty plea waives the
right to appeal a finding of guilt.

      (3) Any statement made in MIDS can be considered by the Adjudicating Authority and
subsequent reviewers regardless of plea.

3.3 Adjudicative Hearings

    a. Determining Adjudicating Authority. Normal Adjudicating Authority for conduct offenses
is as follows:

      (1) Minor: Company Officer

      (2) Major: Battalion Officer

      (3) 6K: Deputy Commandant of Midshipmen


                                                 3-3
                                                                                               Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 24 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

    b. The Deputy Commandant of Midshipmen will determine the offense level of the charged
misconduct for a variable offense. A variable offense can be charged as a Minor-level, Major-
level, or 6K-level offense. Factors which may be considered include, but are not limited to, the
egregiousness or frequency of the alleged misconduct and its effects on others. An Adjudicating
Authority may not adjudicate a variable offense, including as a minor, without approval from
either the Deputy Commandant of Midshipmen or the Commandant’s Conduct Officer.

    c. Delegation of Adjudicating Authority. Adjudicating Authority may not be delegated
further than as directed by the Deputy Commandant of Midshipmen for a particular case.
Adjudicating Authorities may allow 1/C Midshipmen in leadership positions (including Brigade,
Regiment, Battalion, and Company striper positions) to assist with an adjudication in an under-
instruction status; however, all findings with respect to guilt and all awards of sanctions
ultimately must be made by the Adjudicating Authority—Adjudicating Authorities must be
physically present for every adjudication. A Battalion Officer may also allow a Company
Officer to adjudicate a case assigned to the Battalion Officer, but only under direct supervision.
1/C Midshipmen may not assist with the adjudication of other 1/C Midshipmen; 1/C
Midshipmen must be adjudicated solely by the commissioned officer Adjudicating Authority.
Senior Enlisted Leaders are not authorized to be an Adjudicating Authority.

      (1) Cases Involving Two or More Midshipmen in the Same or Related Incident. For
offenses alleged to have been committed by more than one midshipman, it is normally
appropriate to have one Adjudicating Authority for all involved, regardless of class, company, or
offense level. It is the collective responsibility of all applicable Adjudicating Authorities to
determine if the group of offenders from a related incident should be heard at one time by a
single authority. If it is decided there should be only one Adjudicating Authority, in the case of
minor offenses, the senior Company Officer of the accused midshipmen shall be the
Adjudicating Authority. If the cases of two or more midshipmen involved in the same incident
are heard by different Adjudicating Authorities, the Adjudicating Authorities shall coordinate to
maintain consistency of awarded sanctions that is in keeping with good order and discipline
among the members of the Brigade, and with the particular facts of the case as they pertain for
the individual midshipman being adjudicated.

     (2) Commandant’s Discretion. The Commandant retains the right to adjudicate or assign
an Adjudicating Authority to any case alleging a violation of this instruction.

   c. Time Requirements for Adjudications of Minor-Level Offenses. During the academic
year, all cases for Minor-level offenses should be adjudicated within three working days of the
Form-2 generation date. If exceptional circumstances prevent adjudication within three working
days, the Company Officer should communicate with the Commandant’s Conduct Officer.

    d. Following review of the Form-2 and PIR, the Adjudicating Authority may take one of the
following actions:

     (1) Dismiss the alleged offenses without a hearing. A charge may be dismissed when the
Adjudicating Authority determines that the evidence is insufficient to support a charge (e.g., the
wrong midshipman was charged or an element of an offense is missing). A dismissed charge
may not be brought back against a midshipman unless new evidence is discovered which could

                                                3-4
                                                                                             Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 25 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

not have been known by the Adjudicating Authority or Investigating Officer at the time the
charge was dismissed. Charges should not be deleted from MIDS unless the charge clearly
resulted from a clerical error (e.g., the wrong alpha number was entered) and the deletion is
authorized by the Deputy Commandant of Midshipmen.

      (2) Dispose of the case through alternative disposition. Alternative disposition should be
reserved for cases wherein the evidence suggests that the midshipman committed the offense, but
the Adjudicating Authority assesses that corrective measures less severe than sanctions more
appropriately address the situation (e.g., EMI or a Form-1).

      (3) Schedule a hearing to adjudicate the alleged offense(s).

   e. Waiver of Adjudication. Accused midshipmen who waive their right to a hearing also
waive their right to confront and cross-examine witnesses and to call character witnesses. They
retain the right to submit written matters to the Adjudicating Authority, including character
reference letters and statements regarding extenuating or mitigating circumstances. The
Adjudicating Authority retains the discretion to hold a hearing and require the presence of the
accused midshipman in all cases.

   f. Pre-Hearing Notification. A notice of 24 hours is normally considered reasonable for
Major-level and 6K- level offense hearings, and a notice of six (6) hours is normally considered
reasonable for Minor-level offense hearings. Requests for delay of a conduct hearing must be
submitted to the Adjudicating Authority, via the Company Officer, sufficiently in advance of a
hearing in order that proper consideration may be given to the request prior to the hearing’s
commencement. Untimely requests will be denied, absent extenuating circumstances.

  g. Rights of an Accused Midshipman Immediately Prior to and During a Conduct
Adjudication Hearing.

       (1) Right to Counsel. Accused midshipmen have the right to consult with legal counsel
prior to a hearing; however, the hearing will not be delayed without the approval of the
Adjudicating Authority. Accused midshipmen do not normally have a right to have counsel
present during the hearing. Counsel will only be permitted in a hearing in extremely unusual
circumstances, and all requests must be approved by the Deputy Commandant of Midshipmen.
A request to have counsel present in a hearing should be submitted to the Adjudicating
Authority, via the Legal Advisor, with sufficient time to permit substantive review of such
request prior to commencement of the hearing. The accused midshipman may consult with
military counsel from Defense Service Office North (DSO), at no cost, or seek civilian counsel at
their own expense.

      (2) Right to Testify or Remain Silent. No adverse inference will be drawn from a
midshipman’s decision to remain silent. Remaining silent will not prevent the accused
midshipman from questioning or cross-examining witnesses. If a midshipman chooses to make a
statement during the hearing concerning a particular offense, the midshipman is expected to
answer all questions the Adjudicating Authority may have concerning that offense. If the
midshipman fails to do so by later invoking their right to remain silent, the Adjudicating
Authority, at their discretion, may disregard any or all prior statements made by the midshipman

                                               3-5
                                                                                                Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 26 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

at the adjudication relative to the offense(s).
       (3) Right to Inspect Evidence. The Commandant’s Conduct Officer or the Battalion XO of
the accused will ensure that the accused midshipman has a reasonable opportunity to review all
evidence that may be considered by the Adjudicating Authority prior to the hearing.

      (4) Right to Object. Prior to or during the hearing, the accused midshipman may object to
evidence to be considered by the Adjudicating Authority. The accused must provide a basis for
the objection. The Adjudicating Authority is strongly encouraged to consult with the Legal
Advisor prior to ruling on an objection.

       (5) Right to call reasonably available witnesses and be notified of witnesses scheduled to
be called by the Adjudicating Authority. The Adjudicating Authority may call additional
witnesses not previously scheduled if new information is discovered at the adjudication which
makes the testimony of such additional witnesses necessary.

      (6) Right to present evidence in defense, mitigation, and extenuation.

      (7) Right to present an oral and/or written argument in support of his or her defense.

    h. Witnesses. Adjudicative hearings are intended to be non-adversarial. As such, the
Adjudicating Authority need not necessarily call witnesses to establish the facts and
circumstances regarding cases unless witnesses are requested by the accused midshipman, have
relevant testimony to provide, and are reasonably available. Regardless of witness inputs, the
Adjudicating Authority may rely solely upon documentary evidence to find a midshipman guilty
of the offense(s) charged. In the event witnesses are called by the Adjudicating Authority, the
following shall apply:

       (1) Non-USNA faculty/staff civilians who agree to appear will do so at their own expense.
The Adjudicating Authority may use any reasonable method to obtain statements of witnesses
including telephonic interviews and written statements. The Adjudicating Authority should
inform the witness of the nature of the inquiry before their testimony is taken and protect them
from improper questions, harsh or insulting treatment, and unnecessary inquiry into their private
affairs.

      (2) The Adjudicating Authority will direct that military and civilian witnesses who are
subject to Navy authority not discuss their statement or testimony with other witnesses or with
persons who have no official interest in the proceedings until the case is closed. The
Adjudicating Authority will request the same from other witnesses not subject to Navy authority.

   i. Observers. At the Adjudicating Authority’s discretion, midshipmen may observe conduct
adjudications for educational purposes. In general, midshipmen who have a familiar relationship
with any midshipman associated with the case shall not be observers. The Midshipmen Conduct
Officer is responsible for:

      (1) Seeking permission from the Adjudicating Authority for observers to be present prior
to each adjudication.



                                               3-6
                                                                                               Ex. H
         Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 27 of 95
                                                       COMDTMIDNINST 1610.2K
                                                       27 Jul 2020

      (2) Seeking guidance on the number and kind of observers (e.g., out of company MIDN
only) allowed at the adjudication.

        (3) Organizing the observers for the adjudications.

   j. Adjudicative Hearing Process. The following format should be followed during all
adjudicative hearings:

        (1) The accused midshipman will report to the Adjudicating Authority by stating name and
rank.

      (2) The accused midshipman will be provided the opportunity to review any new evidence
that was forwarded to the Adjudicating Authority.

       (3) The accused midshipman will be informed of the charged offense(s) and instructed to
enter a plea to each charge. Failure to enter a plea will be deemed to be a plea of “not guilty.”

      (4) The accused midshipman will be informed of their right to remain silent and to present
witnesses and evidence on their own behalf. The accused midshipman or the Adjudicating
Authority may call relevant witnesses to testify on the merits of the accusation if documentary
evidence alone does not adequately establish the facts necessary to make a finding.

      (5) The accused midshipman will be given an opportunity to present up to three-character
witnesses to speak on their behalf. These witnesses should be members of the Brigade or the
USNA faculty/staff. Any other character witnesses should be approved by the Commandant’s
Conduct Officer or Legal Advisor before appearing at a hearing.

     (6) During the hearing, if the Adjudicating Authority suspects or identifies that additional
uncharged misconduct was committed:

           (a) the Adjudicating Authority shall notify the accused midshipman of the uncharged
misconduct prior to asking any further questions once the uncharged misconduct is suspected.
The Adjudicating Authority shall also remind the accused midshipman about the right to remain
silent at the adjudication.

         (b) if the uncharged offense is one for which the Adjudicating Authority would be a
normal adjudicating authority per 3.3(a) and the Adjudicating Authority believes the evidence
presented at the hearing proves by a preponderance of the evidence that the misconduct occurred,
then the Adjudicating Authority shall notify the accused of the additional charge, give the
accused an opportunity to offer additional evidence, and make a determination as to whether the
accused is guilty of the additional charge.

          (c) if the uncharged offense is a higher level offense than for which the Adjudicating
Authority would be a normal adjudicating authority per 3.3(a) or the Adjudicating Authority
believes that further investigation is necessary into the suspected misconduct, then the
Adjudicating Authority shall recess the hearing without issuing any findings in the case and
promptly refer the matter to the Commandant’s Conduct Officer.

           (d) if the uncharged offense is an honor offense arising out of the same course of


                                                 3-7
                                                                                                Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 28 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

conduct as the charged misconduct, then the Adjudicating Authority shall recess the hearing
without issuing any findings in the case and promptly refer the matter to the Commandant’s
Conduct Officer and the Honor Officer.

           (e) if the uncharged offense is an honor offense arising out of statements made to the
investigating officer or to the Adjudicating Authority during the adjudication, then the
Adjudicating Authority shall warn the accused of the suspected honor offense and remind them
of their right to remain silent at the adjudication; however the Adjudicating Authority may
complete the adjudication and award sanctions. After the adjudication, the Adjudicating
Authority may refer the matter to the Honor Officer.

       (7) If it is determined that the accused midshipman is not the only midshipman involved in
the incident and it appears that other midshipmen should be charged for their actions, the
Adjudicating Authority may choose from the following two options:

           (a) Hold the adjudication in abeyance. If the Adjudicating Authority suspects that
further investigation may reveal information which could affect the finding for the accused
midshipman, the case shall be reopened for further investigation.

           (b) Continue the adjudication. If the Adjudicating Authority does not suspect that
further investigation will significantly affect the finding for the accused midshipman, the
adjudication may continue and an investigation should be opened following the adjudication to
determine the involvement of the other midshipmen.

      (8) If a determination of guilt is reached, extenuating and mitigating circumstances will be
considered prior to awarding sanctions. Following the awarding of sanctions, the Adjudicating
Authority will ensure the guilty midshipman fully understands the sanctions that have been
awarded.

   k. Records. The Adjudicating Authority for all Major-level and 6k-level offenses shall
record the awarded sanctions on the Sanctions Worksheet (TAB F). This worksheet shall be
included in the adjudication package.

   l. Post-Adjudication Procedures

       (1) Minor-level Offenses. Immediately following the adjudication, the entire adjudication
package will be given to the Company Conduct Officer who will update the Form-2 in MIDS to
reflect the completion of the adjudication and awarded sanctions. If applicable, the Company
Officer will also ensure the adjudicated midshipman reports to Main Office to fill out the
Midshipman’s Acknowledgement and Award of Restriction Form (TAB G) on the day of award.
The original form is to be maintained by the adjudicated midshipman, and a copy of it shall be
provided to the Commandant’s Conduct Officer. A Restriction Card (TAB H) will also be filled
out in Main Office at the same time. The Company Conduct Officer will ensure restriction
begins immediately following the adjudication, or if deferred, on the day to which restriction was
deferred. The entire adjudication package will remain with the midshipman’s performance
jacket in company area.

     (2) Major-level Offenses. Immediately following the adjudication, the entire adjudication
package will be given to the Battalion Conduct Officer who will update the Form-2 in MIDS to


                                               3-8
                                                                                             Ex. H
       Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 29 of 95
                                                     COMDTMIDNINST 1610.2K
                                                     27 Jul 2020

reflect the completion of the adjudication and awarded sanctions. The adjudication package will
then be immediately forwarded to the Commandant’s Conduct Officer. If applicable, the
Battalion Conduct Officer will also ensure the adjudicated midshipman reports to Main Office to
fill out the Midshipman’s Acknowledgement and Award of Restriction Form (TAB G) on the
day of award. The original form is to be maintained by the adjudicated midshipman, and a copy
of it shall be provided to the Commandant’s Conduct Officer in the adjudication package. A
Restriction Card (TAB H) will also be filled out in Main Office at the same time. The Battalion
Conduct Officer will ensure restriction begins immediately following the adjudication, or if
deferred, on the day to which restriction was deferred.

NOTE: If the Battalion Officer delegates a Major-level offense to a Company Officer
to adjudicate, the Company Conduct Officer shall be responsible for complying with
this paragraph.

       (3) 6K-level Offenses (and any offense(s) adjudicated by the Deputy Commandant of
Midshipmen or Commandant of Midshipmen). Immediately following the adjudication, the
Commandant’s Conduct Officer will update the Form-2 in MIDS and compose a conduct
probation letter if conduct probation was recommended/awarded (TAB I). If applicable, the
Brigade Conduct Officer will ensure the adjudicated midshipman reports to Main Office to fill
out the Midshipman’s Acknowledgement and Award of Restriction Form (TAB G) on the day of
award. The original is to be maintained by the adjudicated midshipman and a copy of it shall be
provided to the Commandant’s Conduct Officer. A Restriction Card (TAB H) will also be filled
out at the same time. The Brigade Conduct Officer will ensure restriction begins immediately
following the adjudication, or if deferred, on the day to which restriction was deferred. The
entire adjudication package will be forwarded to the Commandant’s Legal Advisor for filing or
further processing. The Brigade Conduct Officer will ensure the adjudicated midshipman writes
their corresponding XYZ case. The Brigade Conduct Officer shall not require XYZ cases to be
written for conduct cases in which the CMEO Officer or Sexual Assault Prevention and
Response (SAPR) Program Manager are involved.

3.4 Request for Reconsideration (Appeal)

   a. A Request for Reconsideration is an appeal to a Reviewing Authority.

      (1) Reviewing Authorities are as follows:

        (a) Commandant - for offenses adjudicated by the Deputy Commandant of
Midshipmen.

         (b) Deputy Commandant of Midshipmen - for Major-level offenses adjudicated by
subordinates and any offenses adjudicated by a Battalion Officer.

         (c) Battalion Officer - for Minor-level offenses adjudicated by subordinates.

      (2) A midshipman may appeal the disposition of their case only on the following bases:

         (a) A finding of guilt is unjust.

         (b) The sanctions awarded are disproportionate to the offense(s) committed.


                                              3-9
                                                                                          Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 30 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020


          (c) Substantial errors existed in the adjudicative proceedings which substantially
prejudiced the accused midshipman and cannot be subsequently cured.

   b. Appeal of a Guilty Finding. Only midshipmen who plead “not guilty” may request
reconsideration of a finding of “guilty.” An appeal will need to indicate that there was not
sufficient evidence to substantiate the charge by a preponderance of the evidence.

    c. Appeal of the Awarded Sanctions. Regardless of plea, any midshipman who considers the
awarded sanctions disproportionate to the offense(s), may request reconsideration of the award
itself. Such an appeal should address whether the level of the original sanctions awarded was an
abuse of discretion under the circumstances of a given case. Awarded sanctions should not be
changed simply because the Reviewing Authority would have awarded different sanctions.

    d. Appeal Based on Errors or Irregularities in an Adjudicative Hearing. Procedural errors or
irregularities in adjudicative hearings will be grounds to invalidate such proceedings only in
those cases where the errors or irregularities substantially prejudiced the accused midshipman
and cannot subsequently be cured. If substantial errors in the proceedings are detected, the
Reviewing Authority may direct that the investigation be reopened and additional matters be
considered or that errors be corrected or remedied. The accused midshipman is responsible for
alleging substantial errors within the time period described in paragraph 3.4e(4) below.
Irregularities not amounting to the above will be considered harmless errors and will not be a
basis to reevaluate. If a harmless error in the proceedings is detected, the Adjudicating Authority
shall take steps as required to remedy such error, so long as the rights of the accused midshipman
are not substantially prejudiced.

   e. Rules for Submitting Requests for Reconsideration.

      (1) Midshipmen must serve awarded sanctions while making a request for reconsideration
unless the sanctions, or any relevant portion thereof, is suspended by the Reviewing Authority.

      (2) Requests for reconsideration shall be in writing and must include the appellant’s
reasons for regarding the sanctions as disproportionate or the guilty finding unjust.

      (3) All requests for reconsideration must be routed through the Adjudicating Authority via
the chain of command, Commandant’s Conduct Officer, and Legal Advisor before being
forwarded to the Reviewing Authority. The Commandant’s Conduct Officer and the Legal
Advisor may make inquiries and examine any additional matter deemed relevant to the
proceeding underlying the request, as well as the request itself. Upon review of whatever
material is deemed appropriate, the Legal Advisor will provide advice to the Reviewing
Authority.

      (4) Time Limits.

          (a) Requests for reconsideration must be submitted to the Adjudicating Authority
within five working days of the initial adjudication, unless the midshipman receives an extension
from the Adjudicating Authority, which must be requested in writing. Failure to submit a
request for reconsideration within the prescribed time limit may result in denial of the appeal. If

                                               3-10
                                                                                               Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 31 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

such denial is made, both the findings and awarded sanctions will become final and a permanent
part of the midshipman’s record, not subject to later appeal or complaint.

           (b) If the request for reconsideration is not acted upon within five working days of its
receipt by the Adjudicating Authority, the midshipman may request, in writing, that any
unserved sanctions that have been designated for review be temporarily suspended until the
request is acted upon. The request may be included within the original reconsideration letter or
made by special request chit.

   f. Notice of Reviewing Authority Action. After review of a request for reconsideration, the
Reviewing Authority will inform, in writing, the midshipman and the appropriate Adjudicating
Authority of the decision. The Reviewing Authority will then immediately forward the request
and all accompanying paperwork to the Commandant’s Conduct Officer and Legal Advisor.

    g. Effect of Failing to Request Reconsideration. Absent good cause, failure of the accused
midshipman to allege error or to otherwise request reconsideration of findings and/or awarded
sanctions during an adjudicative hearing within the time period permitted above constitutes a
waiver by the midshipman of any claims of error or injustice that may otherwise have been
raised.

3.5 Unsatisfactory Conduct Procedures

   a. If a midshipman becomes unsatisfactory in conduct as a result of being found guilty at
adjudication (or under any circumstance outlined in Chapter 6), that midshipman’s overall record
will be reviewed by the chain of command, the Commandant’s Conduct Officer, and the Legal
Advisor.

   b. Record Review. The Commandant may review the midshipman’s entire record (academic,
aptitude, conduct, and physical education) and decide from the following options:

      (1) No Further Action. The Commandant will take no action beyond the sanctions already
assigned by the Adjudicating Authority.

      (2) Formal Verbal or Written Counseling. The midshipman is counseled by the chain of
command regarding the unsatisfactory conduct and the appropriate documentation is included in
the midshipman’s conduct record and performance jacket.

       (3) Placement of Midshipman on Conduct Probation and/or Remediation. The
Commandant may assign conduct probation and/or remediation in a written letter delineating the
terms of successful completion. The Commandant may choose to have a meeting with the
midshipman and the midshipman’s chain of command and personally deliver the letter or have
the letter separately served on the midshipman.

       (4) Commandant’s Hearing for Unsatisfactory Conduct. The Commandant shall consider
the information provided during the hearing, the midshipman’s prior conduct record, and the
midshipman’s overall suitability for commissioning. The Commandant may, at their sole
discretion, take one of the following courses of action at the conclusion of such hearing:

                                                3-11
                                                                                               Ex. H
       Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 32 of 95
                                                     COMDTMIDNINST 1610.2K
                                                     27 Jul 2020

         (a) No Further Action. Appropriate documentation is included in the midshipman’s
performance record.

         (b) Placement of midshipman on conduct probation and/or remediation.

         (c) Recommendation for separation.

      (5) Forward for Review under the Aptitude System. The Commandant may direct the
chain of command to convene an appropriate Aptitude Board to review the midshipman’s overall
record. Forwarding the midshipman to an Aptitude Board does not in any way restrict other
options in the Conduct System as detailed above.

3.6 Separation Procedures

   a. Commandant Action. If the Commandant recommends a midshipman for separation from
the Naval Academy, the following will occur:

      (1) A summary of the Commandant’s hearing will be prepared by the Legal Advisor.

      (2) A memorandum recommending separation will be prepared and forwarded to the
Superintendent explaining the basis for the recommendation. All documents relied upon during
the hearing by the Commandant, including a record of the Commandant’s hearing, will be
forwarded with the Commandant’s memorandum.

      (3) The midshipman will be afforded an opportunity to review the Commandant’s
memorandum and all enclosures prior to any hearing with the Superintendent. The midshipman
will be provided a copy of the Commandant’s memorandum.

   b. Superintendent Action

     (1) Separation by Superintendent. If the Superintendent concurs with the Commandant’s
recommendation for separation, whether as a result of a hearing or record review, the
midshipman will be advised of the decision in writing, and further advised of their right to
submit a statement to the Secretary of the Navy showing cause why they should be retained at
the Naval Academy. The Superintendent’s Staff Judge Advocate shall ensure that the
midshipman is advised of all rights regarding their potential separation from the Naval Academy.
Unless otherwise authorized to do so, midshipmen recommended for separation by the
Superintendent may not begin checking out until a Show Cause Statement has been waived or
submitted. Requests to begin the check-out process at any other time must be made via the chain
of command and Legal Advisor by special request chit.

      (2) Retained within Brigade by Superintendent. If a midshipman is forwarded to the
Superintendent with a recommendation for separation by the Commandant, and the
Superintendent decides to retain the midshipman within the Brigade, the Commandant may
subsequently take the following actions:

         (a) No further action.

                                              3-12
                                                                                           Ex. H
       Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 33 of 95
                                                     COMDTMIDNINST 1610.2K
                                                     27 Jul 2020

          (b) Placement of midshipman on conduct probation with or without loss of privileges
and/or remediation.

3.7 Miscellaneous Considerations

   a. Self-Incrimination. Neither the accused midshipman nor any witness, civilian or military,
will be compelled to:

      (1) Incriminate themselves under the UCMJ.

     (2) Answer any questions or make a statement which might tend to incriminate
themselves.

   b. Involuntary Admissions. A midshipman’s confession or admission, if obtained by
unlawful coercion or inducement likely to affect its truthfulness, will not be considered as
evidence. The fact that an accused midshipman was not advised of their rights under Article
31(b), UCMJ, the Fifth Amendment of the United States Constitution, or the rights granted under
these procedures before a confession or admission was made does not, in itself, prevent
acceptance of the confession or admission as evidence. The Adjudicating Authority may accept
and consider such an admission or confession, so long as they determine the admission or
confession was not coerced, solicited by an investigator ignoring the requirements of Article
31(b) whether by intent or gross negligence, or otherwise secured under circumstances that
would undermine its truthfulness or accuracy.

   c. A person declining to answer a question during an adjudication on the basis of Article
31(b) or Constitutional grounds must specifically state so. Whenever it appears appropriate and
advisable to do so, the rights of a witness or the accused midshipman should be explained by the
Adjudicating Authority.

   d. Unlawful Searches. If a member of the Armed Forces, acting in an official capacity,
conducts or directs a search which is unlawful pursuant to the provisions of the Fourth
Amendment of the United States Constitution as applied to the military community or which is
not permitted under applicable regulations, the evidence so obtained will not be considered
against the midshipman whose rights were violated. In all other cases, evidence obtained as a
result of any search or inspection may be accepted.




                                              3-13
                                                                                           Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 34 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

                                         CHAPTER 4

               DISCIPLINARY MEASURES: RULES AND EXPLANATIONS

4.1 Levels of Disciplinary Measures

    a. The Table of Authorized Sanctions provides guidance to Adjudicating Authorities for the
administration of equitable discipline within the Brigade of Midshipmen while permitting them
to exercise discretion in individual cases.

                           TABLE OF AUTHORIZED SANCTIONS

                                            Minor       Major          6K
      Demerits                              0-50        0-90           0-100
      Restriction (days)                    0-21        0-45           0-60
      Tours1                                0-10        0-20           0-30
      Extra Duties (days)                   0-30        0-60           0-90
      Loss of Privileges2, 3 (months)       0-2         0-4            0-6

       NOTES:

       1. Tours may be assigned only if restriction is not assigned. Tours will be marched daily
       at 1900 with restrictees following restriction muster and tracked by both the Company
       Conduct Officer and Main Office. An Adjudicating Authority may not assign both tours
       and restriction for an offense.

       2. The Commandant may suspend privileges in excess of this range in appropriate cases.

       3. For limits and guidance with respect to suspending or revoking parking and driving
       privileges, see section 4.5(h).

                                           Table 4-A

   b. Not every offense should necessarily result in the award of the maximum possible
sanctions. The philosophy of the system maintains that delinquencies and resultant awards
should be handled at the lowest appropriate level consistent with good order and discipline. In
some cases, justice may be better served if the Adjudicating Authority, using appropriate
discretion, reduces a Minor-level offense to Form-1 counseling rather than assigning sanctions
based upon a Form-2.

   c. A midshipman who violates the same delinquency code during the same academic year
normally should be awarded higher sanctions with each subsequent violation.



                                               4-1
                                                                                           Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 35 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

4.2 Suspension of Awarded Sanctions. Awarded sanctions may be suspended either entirely
or in part by the Adjudicating Authority for a period not to exceed six (6) months. The amount
of sanctions suspended and the exact length of the suspension must be clearly documented in the
Form-2. Suspended sanctions will be served only if the midshipman violates a condition of the
suspension announced at the adjudication. An automatic condition of suspension, which does
not require announcement, is that the midshipman may not commit any subsequent conduct or
honor offenses. The awarding authority or a superior awarding authority may vacate a
suspension of sanctions based on a probable cause finding that a condition has been violated. A
hearing is not required to vacate a suspension; however, the vacating authority should provide
the midshipman a reasonable opportunity to present matters in defense, mitigation, or
extenuation prior to vacating a suspension of sanctions. If not previously vacated, suspended
sanctions will automatically become effective upon a guilty finding at a subsequent adjudication
during the suspension period. If a minimum sanction is prescribed by this instruction, no portion
of the minimum sanction may be suspended unless approved by the Deputy Commandant of
Midshipmen.

4.3 Deferment of Restriction or Tours. Midshipmen with extraordinary circumstances may
request to defer restriction (i.e., serve awarded restriction at a later date), this does not include
matters of desire or convenience unless denying said request would produce a physical or
financial hardship. The Adjudicating Authority may defer restriction immediately within the
hearing or at a later date as the result of an approved special request chit. The Form-2 must be
annotated and Main Office must be notified if restriction is deferred for any reason. Restriction
will be automatically deferred or postponed for approved movement orders or summer training
assignments. These automatic deferments will be tracked in Main Office on the 0800 report.

4.4 Types of Sanctions

   a. Demerits. Demerits are numerical points awarded when a midshipman is found guilty of a
conduct offense. A midshipman's semester conduct grade results solely from the total number of
demerits accumulated during that semester. Demerit ranges for each category of offense are listed
in Table 4-A. A full explanation of demerits and their function within the Conduct System is
presented in Chapter 6.

   b. Restriction. Restriction is an order directing a midshipman to remain within specified
physical limits under specified conditions as delineated below. Restriction ranges for each
category of offense are listed in Table 4-A. Restriction is tracked by Main Office via a
Restriction Card (TAB H) and on the 0800 report.

      (1) Midshipmen on restriction are prohibited from:

         (a) Town or weekend liberty.

          (b) Exiting the confines of the Naval Academy for anything other than a legitimate
sports team practice. This includes travel to Naval Support Activity Annapolis for any reason
except legitimate sports team practice.

         (c) Signing out of a restriction muster for any activity lower in priority than restriction.

                                                 4-2
                                                                                                Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 36 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

         (d) Consuming alcohol.

      (2) Midshipmen on restriction shall:

          (a) Attend all restriction musters and perform all assigned duties unless they are
required to attend an event listed higher on the Table of Priorities in MIDREGS.

           (b) Be restricted to company area, except when attending musters, standing duty, and
during authorized excusals. Authorized excusals include academic classes, use of academic
facilities when required to complete academic projects, religious events within the Yard, physical
training, and varsity, club, or intramural activities. Other possible excusals must be cleared via
the Officer of the Watch (OOW) prior to absence.

        (c) Sign out in Main Office immediately prior to authorized excusals and sign in
immediately upon completion. Midshipmen do not need to sign out for class, military drill, or
mandatory meals.

          (d) Wear an inspection-quality uniform of the day (Service Dress Blues or Summer
Whites for restriction musters) at all times, except during PT or while sleeping. Blue over khaki
is not an acceptable working uniform for restrictees. The only instances where blue over khaki is
an appropriate uniform for a restrictee is if they are performing flight-line duties associated with
the Powered Flight Program or Sailing activities (to include OSTS and VOST).

         (e) Be in a restricted status immediately following the adjudication in which restriction
is awarded unless specifically deferred by the Adjudicating Authority.

         (f) Be considered in a duty status throughout their time on restriction.

      (3) Miscellaneous Guidelines for Restriction

         (a) Midshipmen in a restricted status will muster daily, Monday through Saturday at
1900 and Sundays at 1300, to march a tour. Other restriction musters will be held throughout the
day per sub-paragraphs (8) through (12) below, and as announced by the OOW. Friday-Sunday
and during any other designated holidays, leave periods when classes are not in session or
between Graduation and Fall Semester Reform, restricted midshipmen will muster five times per
day, according to the schedule below.

         (b) Midshipmen who are sick in quarters (SIQ) are excused from restriction musters
only with a legitimate SIQ chit from Brigade Medical which has been countersigned by their
Company Officer or Senior Enlisted Leader. Midshipmen shall not be penalized for missing
musters when SIQ, however restriction days will not count during SIQ.

         (c) A midshipman may not be placed on restriction before a finding of guilt and
awarding of sanctions unless so placed by the Commandant or the Deputy Commandant of
Midshipmen. The midshipman will receive day-for-day credit if restriction is subsequently
awarded for the offense. Midshipmen shall not receive any credit for restriction served
voluntarily prior to the awarding of restriction at an adjudication.

         (d) Restriction periods which end on a non-leave day terminate at 2359. Restriction

                                                4-3
                                                                                               Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 37 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

periods which end on a leave day terminate at 1300. The terminal day continues to count as a
full day of restriction. This is to mitigate travel risk.

           (e) During the summer, restriction musters will occur five (5) times a day, every day. If
a restricted midshipman is participating in summer school, they shall sign out of restriction in the
restriction log when they leave for class and sign in when they return from class.

           (f) All musters must be accounted for by each midshipman, beginning with the muster
immediately following the awarding of restriction, whether via attendance or properly authorized
excusal. However, a restricted midshipman must attend at least one muster on days with three
scheduled musters, two on days with four scheduled musters, or three on days with five
scheduled musters, in order for that day to count, regardless of excusals as noted above. Special
circumstances will be considered for credit by the OOW and the Conduct Officer, in consultation
with the Deputy Commandant of Midshipmen. In all cases, each midshipman is required to meet
all restriction requirements, independent of any excusals, for a day to count; this means, for
example, if a midshipman is excused from one muster during the day, they must attend all other
musters for the day to count, not just the minimum number as noted above.

          (g) If a restricted midshipman attends the minimum number of musters per the previous
paragraph on the day on which restriction is awarded, that day counts as a full day of restriction.
However, if a midshipman is adjudicated on a day with five scheduled musters and the
adjudication was completed after three of the musters have been held, that day of restriction will
still count as a full day of restriction if the midshipman attends the remaining two musters. (If
the midshipman is excused from any of the remaining musters for that day, then that day shall
not count.)

           (h) During Academic Reserve, Reading Days, and Final Examinations, midshipmen in
a restricted status will muster daily at 1900 and march a tour. For those midshipmen who have a
Final Exam at 1930, they will be excused from marching a tour but are still required to muster at
1900 in order for the day of restriction to count.

     (4) Violation of Restricted Status. Violation of restricted status in any manner (late, UA,
consumption of alcohol, out of uniform, sleeping, etc.) will be processed as follows:

         (a) A Form-2 will be initiated charging offense 07.07. If alcohol was consumed,
offense 05.11 and 05.08 will also be charged.

          (b) The offense shall be annotated on the 0800 report and on the midshipman’s
restriction card.

         (c) That day of restriction will not count as a day served.

          (d) The minimum sanction for violating restriction is five (5) days of restriction for the
first occurrence and fifteen (15) days of restriction for a second occurrence. If the first two
occurrences are completed prior to an adjudication for the first occurrence, the case shall be
heard as a single case with a minimum sanction of twenty (20) days. Any occurrence after the
second occurrence during a period of restriction shall be charged at least as a Major-level
offense.

      (5) Restriction During Leave Periods. All restricted midshipmen, regardless of class, will
                                                4-4
                                                                                               Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 38 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

serve restriction during leave periods. Extra credit will not be given for restriction served during
a leave period. Midshipmen on restriction during a leave period are not allowed a break in
restriction unless specifically authorized by the Adjudicating Authority or in a Commandant’s
Notice and approved by the Company Officer. Holiday restriction guidelines will be
promulgated via a Commandant’s Notice.

       (6) Restriction Leading to Late Graduation. Only the Superintendent may authorize late
graduation. The Superintendent will consider all cases of 1/C Midshipmen with outstanding
restriction as soon as practicable starting during the spring academic boards.

     (7) Brigade-Wide Restriction. The Commandant may restrict the entire Brigade of
Midshipmen, or any portion thereof, for incidents of widespread misconduct.

      (8) Restriction Schedule (Monday-Thursday during the academic year, Tuesday-Thursday
following three-day weekends during the academic year).

               0630 - Restriction muster in Smoke Hall in SDBs or Whites.

               1300 - Restriction muster in Smoke Hall in SDBs or Whites.

               1900 - Muster in Smoke Hall in working uniform with issued rifle.
                      Tours will commence at 1915 and be complete by 2000.

      (9) Restriction Schedule (Friday on class days during the academic year).

               0630 - Restriction muster in Smoke Hall in SDBs or Whites.

               1300 - Restriction muster in Smoke Hall in SDBs or Whites.

               1630 - Restriction muster in Smoke Hall in SDBs or Whites.

               1900 - Muster in Smoke Hall in working uniform with issued rifle.
                      Tours will commence at 1915 and be complete by 2000.

               2230 - Restriction muster in Smoke Hall in SDBs or Whites.

     (10) Restriction Schedule (Saturday all year, Monday-Friday during non-class days and
between Graduation and Fall Semester Reform).

               0630 - Restriction muster in Smoke Hall in SDBs or Whites. 1300

               - Restriction muster in Smoke Hall in SDBs or Whites. 1630 -

               Restriction muster in Smoke Hall in SDBs or Whites. 1900 -

               Muster in Smoke Hall in working uniform with issued rifle.
                 Tours will commence at 1915 and be complete by 2000.

               2230- Restriction muster in Smoke Hall in SDBs or Whites.

                                                4-5
                                                                                              Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 39 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

     (11) Restriction Schedule (Sunday or Monday with End of Liberty Formation during the
academic year).
              0630 - Restriction muster in Smoke Hall in SDBs or Whites.

               1300 - Muster in Smoke Hall in working uniform with issued rifle.
                      Tours will commence at 1315 and be complete by 1400.

               1630 - Restriction muster in Smoke Hall in SDBs or Whites.

               1900 - Restriction muster in Smoke Hall in SDBs or Whites.

      (12) Restriction Schedule (Sunday for three-day weekends, leave periods, and between
Spring Semester final exams and Fall Semester Reform).

               0630 - Restriction muster in Smoke Hall in SDBs or Whites.

               1300 - Muster in Smoke Hall in working uniform with issued rifle.
                      Tours will commence at 1315 and be complete by 1400.

               1630 - Restriction muster in Smoke Hall in SDBs or Whites.
               1900 - Restriction muster in Smoke Hall in SDBs or Whites.

               2230 - Restriction muster in Smoke Hall in SDBs or Whites.

         (a) The OOW may authorize additional surprise musters and duty requirements as
necessary on any day of the week. Notification for an unscheduled event should be announced
via the 1MC at least 10 minutes prior to the event.

      (13) Restriction Musters

         (a) When the restriction muster formation is called to attention, any restricted
midshipman not in formation at that time will be marked absent. Midshipmen will not be
marked present if they arrive late for muster, regardless of the reason. Restriction muster
formation will not be called to attention prior to the scheduled time.

          (b) Approximately five minutes prior to restriction muster, the Midshipman Officer of
The Watch (MOOW) and Senior Restrictee will review the restriction cards and ensure that there
are no erroneous or extraneous entries. The Senior Restrictee will then go to the muster area to
take accountability.

          (c) Midshipmen will be inspected in ranks at every muster by the OOW or Special Duty
Officer. Only after the inspection will their attendance at the muster be noted on the restriction
card. Midshipmen who are judged to be unsatisfactory in personal appearance at any restriction
muster will not receive credit for standing restriction that day and will be handled as stated in
section 4.4b.(4) “Violation of Restricted Status;” however, the midshipmen are expected to
attend all further musters that day, regardless of credit.



                                               4-6
                                                                                              Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 40 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

          (d) The Senior Restrictee shall act as Restriction Commander for the purpose of
accountability at restriction musters. They will be held accountable for proper reporting of the
restrictees. No midshipman forwarded for separation to the Superintendent will stand as the
Restriction Commander.

           (e) Special Permission to miss Restriction Muster. A restricted midshipman must
ensure that they personally sign the restriction sign-out log if they will miss a muster for any
authorized reason. Upon completion of the activity, the restricted midshipman will personally
sign in with a return time and return to their company area. Midshipmen are prohibited from
signing the restriction log for anyone but themselves. The OOW may, in consultation with the
Deputy Commandant of Midshipmen when practicable, grant permission for a midshipman to
miss a restriction muster for a reason other than those listed in Midshipman Regulations
(MIDREGS). Such excusals should be made in special circumstances when necessitated by
critical academic, military, or personal requirements—unique opportunities which other
midshipmen performing duties (i.e. watch standing) will miss, such as a guest speaker, do not
normally meet this criterion.

          (f) At the conclusion of muster, the MOOW will return to Main Office and initial the
cards of those members who were present at the muster. Once this is completed, the MOOW
will compare the cards of those restrictees who were not present against the restriction sign-out
log. All restrictees who are not signed out and not present at the muster will be marked
Unauthorized Absence (UA) on their cards and the MOOW will generate a Form-2 for the UA
midshipman.

4.5 Other Disciplinary Measures

   a. Tours

      (1) All restrictees will muster in Smoke Hall daily, at 1900 Monday through Saturday and
at 1300 on Sundays, and march a tour. Tours shall be marched on red beach between 4th and 6th
wings of Bancroft Hall or in a comparable area as designated by the OOW. A 1/C midshipman,
appointed by the MOOW, will supervise the tour to ensure no talking, music, or inappropriate
behavior exists. Varsity athletes on game day and midshipmen who are on “no drill” chits will
not march, but will muster and supervise tours.

       (2) Any midshipmen assigned tours who are not in a restricted status will muster with the
restrictees at 1900 or 1300, daily, as appropriate, and march a corresponding tour until all
assigned tours are completed. Tours shall be marched every day, without exception, unless the
midshipman has a valid excuse approved by the OOW.

   b. Extra Duty and Extra Military Instruction.

      (1) Extra duty may be awarded as the result of a Form-2. A description of the award
should be entered into the [Counseling Comment] section of the Form-1 or into the [Award
Comment] section of the Form-2. Specified extra duty may include, but is not limited to:



                                                4-7
                                                                                             Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 41 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

       -Extra Watch                          -Mess Hall Duty
       -1st LT Duties                        -Laundry Duty
       -Planning / Organizing Functions      -Room Inspector
       -Uniform monitor

       (2) All Restrictees Subject to Extra Duties as Needed. Restrictees are subject to extra
duties as directed by the OOW. Extra duty shall be performed on a not-to-interfere basis with
other military obligations such as academic classes, drill, intramurals, study hour, and mandatory
lectures. Extra Duties must be directly related to command benefit vice a smaller portion of the
command.

       (3) Reduction of Restriction for Extra Duty. Days of restriction should not be reduced in
exchange for the performance of extra duty except under extraordinary circumstances. Only the
Commandant or Deputy Commandant of Midshipmen may reduce days of restriction. Requests
for reduction of restriction for performance of extra duty in extraordinary circumstances will be
submitted to the Commandant’s Conduct Officer.

       (4) Extra military instruction (EMI) is a training tool that attempts to improve an
individual’s performance by focusing additional effort on some deficiency. EMI may be
assigned with either a Form-1 or Form-2. EMI must be logically related to the deficiency in
performance documented in the Form-1 or Form-2 (e.g., if a midshipman is late for watch then
EMI may include extra watch; if a midshipman is not wearing their uniform properly then EMI
may include being a uniform monitor; however, if a midshipman is late for watch then laundry
duty is not be appropriate EMI). EMI normally should not be conducted for more than two hours
per day. EMI must cease once the deficiency is corrected. EMI cannot be the sole basis to delay
or deprive normal liberty authorized under MIDREGs. EMI may be awarded by 1/C
Midshipmen in leadership positions after consultation with the appropriate Company Officer or
Senior Enlisted Leader. The awarding of EMI does not preclude subsequent sanctions using a
Form-2 for misconduct revealing a deficiency which was the basis for the EMI.

   c. Loss of Privileges

       (1) Adjudicating Authorities may revoke class privileges, but shall specify which class
privileges are being revoked. A midshipman who loses privileges shall continue to wear the
uniform and insignia of his or her class. Any class privilege that is revoked shall not impact the
midshipman’s academic progress, pay, or other such administrative matters. The following
privileges may be revoked by appropriate awarding authorities:

 LOSS OF PRIVILEGES:                                                   APPLICABLE TO:
 Overnight liberty                                                     1/C, 2/C, 3/C, 4/C
 Weekday town liberty                                                  1/C
 Civilian attire during liberty                                        1/C, 2/C, 3/C
 Wearing “spirit gear” in Bancroft Hall                                1/C, 2/C, 3/C
 Physical training during study period                                 1/C, 2/C, 3/C
 Operating a vehicle on board USNA                                     1/C, 2/C (move in/out)
 Operating a vehicle w/in 35 Miles of USNA                             1/C, 2/C
 Parking onboard USNA                                                  1/C

                                                4-8
                                                                                             Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 42 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

 Move out of Bancroft after Spring Finals                               1/C
 Weekend media utilization for entertainment                            4/C

                                             Table 4-B

      (2) In the event that a midshipman fails to adhere to the provisions of this sanction, their
case shall be forwarded to the Commandant by the original Adjudicating Authority for further
consideration.

       (3) Any midshipman who is forwarded with a recommendation for separation will
automatically lose all class privileges until the next hearing in the case. However, the
adjudicating authority may waive the loss of any or all privileges when making the
recommendation for separation. If the midshipman is retained at a subsequent hearing, any
further loss of privileges must be specifically awarded. Any period of automatic loss of
privileges will count towards the total amount of loss of privileges that is ultimately awarded.

       (4) If loss of privileges extends into the next class year (e.g., 3/C to 2/C), the midshipman
shall also lose any new privilege based on the new class as identified in Table 4-B, unless waived
by the Awarding Authority, successor, or higher authority.

   d. Removal from Sports/Extracurricular Activities. The Commandant may remove members
and managers from varsity teams, club teams, or other extracurricular activities for misconduct.
The Commandant may suspend midshipmen from any or all team or group activities including
meetings, practices, training, competition, social functions, or any other involvement. The
Commandant may place a midshipman in a “non-representation” status, meaning the
midshipman is prohibited from traveling with a team or activity and from representing the Naval
Academy as part of that team or activity for the time period set forth by the Commandant;
however, the midshipman may still attend practices and meetings during that time.

   e. Removal from Leadership Position. The Commandant may remove a midshipman from a
leadership position within the Brigade.

      (1) Any midshipman striper who has demonstrated an inappropriate sense of duty may be
recommended for striper rank reduction. Recommendations for reduction on the Battalion,
Regimental, or Brigade level will be made by letter through the midshipman’s Battalion Officer
and the Deputy Commandant of Midshipmen to the Commandant for review/action. The
Superintendent will be advised of all proposed reductions of senior (four-stripers and above)
members of the Brigade staff.

   f. Deprivation of Normal Liberty. Deprivation of normal 4/C liberty as a sanction is not
authorized unless it is the result of restriction. Deprivation of normal upper class liberty may be
administered only by the Company Officer or the Company Officer’s superior in the chain of
command for a period of time within the ranges applicable to “Loss of Privileges” in Table 4.1.

   g. Loss of Leave. The Commandant may suspend a midshipmen’s ability to take leave for a
period not to exceed six (6) months. The midshipman will not be eligible for regular or special
leave during that period, unless an exception is granted by the Commandant. The midshipman

                                                4-9
                                                                                               Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 43 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

will continue to be eligible for emergency leave, convalescent leave, and leaves of absence.

   h. Automobile Privileges. The Commandant or Deputy Commandant of Midshipmen may
suspend or revoke midshipman automobile privileges for an automobile related offense for any
period of time at any time (e.g., a midshipman may have their 2/C and 1/C driving and parking
privileges revoked during 3/C year). Company Officers may suspend parking privileges for
offenses as provided by the notes for offense codes 04.18 and 04.19; however, any suspension
awarded exceeding the minimum sanctions prescribed must be approved by the respective
Battalion Officer. Any suspension exceeding 180 calendar days must be approved by the Deputy
Commandant of Midshipmen.

   i. Company Change. The Commandant may order a midshipman to a new company.

   j. XYZ Cases (See Section 5.6(e)). Midshipman adjudicated for 6K-level conduct offenses
and certain Major-level conduct offenses will be required by the Brigade Conduct Officer to
write an XYZ case. XYZ cases that involve CMEO or SAPR issues will only be published when
submitted to the Conduct Officer by the CMEO Officer or SAPR Program Manager. XYZ cases
are meant to educate the Brigade.

4.6 Conduct Probation

   a. Conduct probation is a period of heightened scrutiny of a midshipman due to significant
conduct issues. Violation of probation may result in a recommendation of separation by the
Commandant to the Superintendent.

   b. Conduct probation may be awarded by the Commandant:

     (1) as a result of a finding of guilt for a 6K-level or Major-level conduct offense at the
recommendation of the adjudicating authority or in lieu of a recommendation by the
Commandant to the Superintendent for separation,

     (2) any time a midshipman's conduct is determined to be unsatisfactory, as defined in
Chapter 6,

      (3) as a result of retention by the Superintendent following a recommendation for
separation, or

      (4) at the Commandant's discretion upon a review of the facts of a case.

   c. Specific terms and time periods of probation will be established by the Commandant. A
midshipman will be notified in writing that they have been placed on probation (TAB I). The
probation letter will specifically outline the length of the probationary period and the terms of the
probation. Probation letters will be issued by the Commandant’s Conduct Officer or the
Commandant's Legal Advisor.

     (1) The Commandant may impose any number of conditions as part of conduct probation.
These include, but are not limited to:

                                                4-10
                                                                                               Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 44 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

         (a) Loss of any or all privileges.

         (b) Referral to a conduct remediation program.

         (c) Assignment to a different company.

        (d) Referral to the Brigade DAPA for screening and/or to the Brigade Alcohol and
Drug Education Officer (ADEO) for active participation in the Keep What You’ve Earned
campaign.

         (e) Removal or suspension from sports/extracurricular activities or loss of privilege to
represent the Naval Academy in any capacity (i.e., non-representation).

         (f) Removal from or assignment to a leadership position.

      (2) A midshipman on probation may not commit any 6K- level or Major-level conduct
offenses or any combination of Minor-level conduct offenses which result in cumulative
demerits exceeding the class threshold for unsatisfactory conduct, per Section 6.1.

4.7 Separation

  a. The separation authority for midshipmen is determined by SECNAVINST 1531.4 (series).
On a case-by-case basis, the Commandant may recommend to the Superintendent that a
midshipman found unsatisfactory in conduct be separated from the Naval Academy.

   b. If either the Superintendent or the separation authority disagrees with the recommendation
for separation and returns the case to the Commandant, the Commandant may hold an additional
hearing regarding unsatisfactory conduct or may immediately place the midshipman on conduct
probation with or without loss of privileges and/or remediation, unless otherwise directed.

   c. Once the Superintendent has recommended that a midshipman be separated from the Naval
Academy and has signed the endorsement to the midshipman’s Show Cause Statement, the
midshipman shall immediately begin check-out procedures and will be placed on separation
leave pending discharge while awaiting the separation authority’s final action.




                                               4-11
                                                                                             Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 45 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

                                          CHAPTER 5

                             DUTIES AND RESPONSIBILITIES

5.1 Introduction. In order for the Conduct System to function efficiently and fairly, specific
duties and responsibilities are assigned to members of the Commandant’s staff and the Brigade
of Midshipmen. The following are the explanations of those responsibilities by position.

5.2 Adjudicating Authority. The Adjudicating Authority shall:

   a. Conduct a fair and impartial hearing.

  b. Determine whether the accused is guilty based upon a preponderance of the evidence.
Consider all known and relevant circumstances associated with the case.

   c. Determine appropriate sanctions for committed offenses considering the accused
midshipman’s prior conduct record, overall performance, rank and experience, billet, chain of
command input, the need to maintain good order and discipline, and any extenuating or
mitigating evidence presented by the accused midshipman.

   d. Advise the accused midshipman, in person, of guilty and/or not guilty findings. If found
guilty, advise the accused midshipman of the extent and nature of the sanctions awarded. Even if
the adjudication is conducted without a hearing, the accused midshipman shall be advised of the
Adjudicating Authority’s findings and the sanctions awarded.

   e. Following adjudication of a case, provide all related documents to the appropriate Conduct
Officer in order to allow entry of the findings and sanctions (if awarded) into the Form-2.

5.3 Accused Midshipman. The accused midshipman shall:

   a. Obtain legal counsel, if desired. Although military legal counsel will be made available at
no expense to the accused midshipman through Defense Service Office North, the accused
midshipman is responsible to make contact with counsel in order to exercise this right, if desired.

    b. Meet submission deadlines established by the Commandant’s Conduct Officer or PIO. If
an accused midshipman cannot meet a submission deadline, it is the midshipman’s responsibility
to contact the appropriate officer in order to obtain an extension.

   c. Be responsible for contacting and notifying witnesses whom they request.

   d. Notify the PIO of any potential alibi defense prior to completion of the preliminary
inquiry. Should the accused midshipman fail to provide information by the appropriate deadline,
the Adjudicating Authority may, at their discretion, disregard evidence of alibi offered by the
accused midshipman at the adjudicative hearing.




                                                5-1
                                                                                             Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 46 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

5.4 Preliminary Investigative Officer (PIO)

   a. The PIO shall:

       (1) Conduct a fair and impartial inquiry into the facts and circumstances surrounding the
alleged misconduct. The PIO should seek assistance from the Commandant’s Conduct Officer or
Legal Advisor prior to starting their investigation to ensure complete understanding of the case.
The PIO should request the assignment of an assistant PIO or legal counsel in more complex
cases, if deemed necessary.

      (2) When questioning an accused, utilize the Midshipman Suspect’s Acknowledgment and
Waiver of Rights Form (TAB C), Notification Of Potential Reimbursement For Advanced
Education (this pertains to 1/C and 2/C Midshipmen only) (TAB D), and Defense Service Office
contact information (available from the Conduct Officer or Commandant’s Legal Advisors).

   b. Further instructions for the PIO can be found in Chapter 4.

5.5 Company/Battalion Conduct Officer

   a. The Company/Battalion Conduct Officer shall:

      (1) Act as a PIO for Minor-level conduct offenses that require the collection of materials
or evidence.

      (2) Schedule, set up, and attend Minor-level adjudications.

      (3) Organize midshipmen observers for Minor-level and Major-level adjudications at the
adjudicating authority’s discretion.

  b. After adjudication by the assigned Adjudicating Authority the Company/Battalion
Conduct Officer shall:

      (1) Ensure completion of the following forms associated with sanctions awarded at
adjudication: Midshipman Acknowledgement of Restriction Form (TAB G) and the Restriction
Card (TAB H).

      (2) For Minor-level cases: Ensure that the Form-2 is immediately updated in MIDS and
the conduct package is filed in the company files.

      (3) For Major-level cases: Ensure that the Form-2 is immediately updated in MIDS and
the conduct package is forwarded to the Commandant’s Conduct Office for filing or further
processing.

5.6 Brigade Conduct Officer. The Brigade Conduct Officer shall:

   a. Assist the Commandant’s Conduct Officer in training all Company Conduct Officers to
properly execute their respective duties under this instruction. Additionally, the Brigade

                                               5-2
                                                                                            Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 47 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

Conduct Officer will train the Battalion and Company Conduct Officers regarding the operation
of MIDS as it pertains to conduct offenses.

    b. Act as a liaison between the Conduct Office and Battalion and Company Conduct Officers
to enhance consistency in the administration of the Conduct System within the Brigade, thereby
enhancing good order and discipline at the Naval Academy.

    c. For Commandant of Midshipmen and Deputy Commandant of Midshipmen adjudications,
ensure the accused midshipman and the accused midshipman’s midshipman Chain of Command
(i.e., Squad Leader, Platoon Commander, Company Commander, Battalion Commander, and
varsity sport team captain, if the accused midshipman is a varsity athlete) are prepared for and
are confirmed to be present for the adjudication.

   d. Set up the Commandant’s Conference room for adjudications and ensure that six (6)
observers are present for Commandant of Midshipmen and Deputy Commandant of Midshipmen
adjudications/hearings (i.e., one (1) midshipman present from each Battalion, one (1)
midshipman present from each class, and one (1) midshipman from the varsity sport team of the
accused, if applicable).

   e. Prepare XYZ case studies. The Brigade Conduct Officer is instrumental in providing
feedback to the Brigade of Midshipmen in the form of XYZ case studies which outline cases by
describing the summary of events, offenses that were charged, summary of adjudication and
sanctions, and the final disposition of the case. The Brigade Conduct Officer shall:

      (1) Assign a due date to the adjudicated midshipman for their XYZ case, ensure the
adjudicated midshipman knows to follow the XYZ Case example format posted on the Conduct
Website, collect the XYZ case at the time it is due, and edit it prior to submitting it to the
Commandant’s Conduct Officer for approval.

      (2) Ensure Battalion and Company Conduct Officers are alerted when new XYZ cases are
posted on the Conduct Website to guarantee widest dissemination of new XYZ cases.

5.7 Commandant’s Conduct Officer

  a. Prior to forwarding a Major-level conduct offense case to the Adjudicating Authority, the
Commandant’s Conduct Officer shall:

      (1) Ensure that the PIO utilizes the Military Suspect’s Acknowledgement and Waiver of
Rights Form, Defense Service Office Contact information, and the Notice of Potential
Reimbursement as applicable,

      (2) Provide assistance to the PIO as necessary, to include obtaining reports from outside
agencies.

      (3) Coordinate with the PIO to ensure timely completion of the PIR.

      (4) Review all available documentation for completeness and accuracy.


                                               5-3
                                                                                            Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 48 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

     (5) Forward the PIO to the Commandant’s Legal Advisor for review prior to routing to the
Deputy Commandant of Midshipmen.

      (6) Ensure the accused midshipman’s Company and Battalion Officers are kept informed
of investigative and adjudicative proceedings.

   b. If a hearing to adjudicate a Major-level conduct offense is desired, the Conduct Officer
shall:

      (1) Ensure the accused midshipman is notified of the charges contained in the Form-2 and
given the opportunity to enter a plea to the charges.

      (2) Provide the accused midshipman an opportunity to review the materials provided to the
Adjudicating Authority, to include the PIR with enclosures, chain of command comments, and
character or material witness statements.

     (3) Schedule the adjudicative hearing, informing the accused midshipman and accused
midshipman’s chain of command, including their varsity sport team captain, if applicable.

      (4) Provide to the Adjudicating Authority a complete hearing package to include:
Midshipman Suspect’s Acknowledgement and Waiver of Rights Form, the Notice of Potential
Reimbursement (when applicable), PIR with enclosures, all written comments from the accused
midshipman, written comments from midshipman’s chain of command, a complete printout of
the midshipman’s MIDS record (as required), and any statements or evidence submitted by the
accused midshipman.

   c. Maintain necessary records, ensuring that a copy of the PIR is placed in the midshipman’s
conduct file.

   d. Train Battalion XOs and PIOs to properly execute their respective duties under this
instruction in order to enhance consistency in the administration of the Conduct System within
the Brigade, thereby enhancing good order and discipline at the Naval Academy.

   e. Provide Adjudicating Authorities with precedence from similar cases.

5.8 Commandant’s Legal Advisor. The Commandant’s Legal Advisor shall:

  a. Provide advice to the Commandant concerning consistency in the administration of the
Conduct System and offer recommendations to enhance consistency when required.

   b. Appoint PIOs in Major-level conduct offense cases and assign assistant PIOs and legal
counsel as appropriate.

   c. Assist the Deputy Commandant of Midshipmen in reviewing reports of Major-level
conduct offenses to determine whether the offenses should be delegated to subordinate
Adjudicating Authorities.


                                               5-4
                                                                                            Ex. H
       Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 49 of 95
                                                     COMDTMIDNINST 1610.2K
                                                     27 Jul 2020

  d. Review PIRs regarding Major-level conduct offenses. Advise Adjudicating Authorities
whether sufficient evidence exists to support forwarding the case to an adjudicative hearing.

  e. Be present during all unsatisfactory conduct hearings to ensure the rights of accused
midshipmen and witnesses are maintained and protected.

   f. Provide Adjudicating Authorities such other opinions and advice as is deemed appropriate.

   g. Advise the Commandant of the legality of awarding midshipmen sanctions and/or
recommending midshipmen for separation.




                                              5-5
                                                                                             Ex. H
         Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 50 of 95
                                                       COMDTMIDNINST 1610.2K
                                                       27 Jul 2020

                                            CHAPTER 6

 CONDUCT GRADING SYSTEM, STANDING, AND UNSATISFACTORY CONDUCT
                         ALTERNATIVES

6.1 Grading System

   a. A midshipman’s semester conduct grade is based solely upon accumulated demerits
received for offenses which took place within that particular conduct semester. Table 6-A shows
accumulated demerit ranges which correspond to each conduct semester letter grade.

              DEMERIT RANGES PER CONDUCT SEMESTER LETTER GRADE
 LETTER        POINT       FIRST CLASS        SECOND             THIRD           FOURTH
 GRADE         VALUE                          CLASS              CLASS           CLASS

 A             4           0-25               0-25               0-30            0-35
 B             3           26-45              26-45              31-49           36-60
 C             2           46-60              46-60              50-70           61-80
 D             1           61-70              61-70              71-80           81-90
 F             0           71+                71+                81+             91+

                                              Table 6-A

   b. Offenses Pending Adjudication at Semester's End. Midshipmen accused of a conduct
offense which has not been adjudicated by the end of the conduct semester will receive a grade
of “Incomplete” in Conduct until the case is adjudicated. Following adjudication, the
appropriate grade will be entered by the Conduct Officer.

6.2 Conduct Standing. A midshipman's conduct standing is also based upon accumulated
demerits. There are three categories of standing: proficient, deficient, and unsatisfactory.

     a. Proficient. A semester conduct letter grade of A, B, or C.

   b. Deficient. Deficient status remains until a conduct semester letter grade of “C” or better is
earned at the end of a semester following a deficient semester. This status exists if:

        (1) A semester conduct letter grade of D is earned, or

        (2) Accumulated demerits exceed two-thirds of the yearly allowance (see Table 6-B).

   c. Unsatisfactory. Unsatisfactory status remains until a conduct semester letter grade of “C”
or better is earned at the end of a semester following an unsatisfactory semester. This status
exists if:

        (1) guilt is determined in a 6K-level offense, or


                                                  6-1
                                                                                               Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 51 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

      (2) guilt is determined in two separate Major-level offenses committed within two
consecutive conduct semesters, or three separate Major-level offenses within a career at the
Naval Academy, or

      (3) terms of probation are violated, or

      (4) a semester conduct letter grade of F is earned, or

      (5) accumulated demerits exceed the yearly demerit allowance (see Table 6-B), or

      (6) accumulated demerits exceed the career demerit allowance (see Table 6-B).

                                   DEMERIT ALLOWANCES

     CLASS          YEARLY DEMERIT              (2/3 YDA)              CAREER
                    ALLOWANCE                   DEFICIENCY             DEMERIT
                    (YDA)                       LEVEL                  ALLOWANCE

      1/C            140                        95                     335
      2/C            140                        95                     315
      3/C            160                        110                    270
      4/C            180                        125                    180

                                            Table 6-B

   d. Delayed Graduation. Subject to approval by the Superintendent, the Commandant may
recommend delayed graduation for 1/C midshipmen who become unsatisfactory in conduct
during the second semester of their 1/C year. If approved, such delayed graduation will occur
between the scheduled graduation date and the end of the following fall semester.

6.3 Counseling and Notification of Deficient Status

   a. Counseling. The Company Officer, Company Senior Enlisted Leader, and/or the
Company Commander should counsel any midshipman they believe to be at risk of becoming
deficient or unsatisfactory in conduct. The motivation for counseling, as well as specific
guidance given, will be documented and placed in the midshipman’s performance jacket.

    b. Notification of Deficient Status. When a midshipman becomes deficient in conduct, the
Company Officer, Company Senior Enlisted Leader, Company Commander, and the Conduct
Office receive notifications via e-mail of DEFICIENT CONDUCT STANDING from MIDS.
Midshipmen who are in a deficient standing should be notified of their status by their chain of
command, at which time the Company Officer, Company Senior Enlisted Leader, and/or
Company Commander should counsel the midshipman, document the counseling session, and
file the documentation in the midshipman’s performance jacket. Failure of the chain of
command to provide notification and/or conduct counseling does not preclude further processing
if the concerned midshipman subsequently becomes unsatisfactory in conduct.


                                                 6-2
                                                                                               Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 52 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

6.4 Unsatisfactory Conduct Procedures. If a midshipman becomes unsatisfactory in conduct,
that midshipman’s overall record will be reviewed by the chain of command for referral to the
Conduct Office. Recommendations by the chain of command are forwarded to aid the
Commandant in deciding upon a course of action and final disposition.

6.5 Commandant Discretion Regarding Unsatisfactory Conduct. The Commandant may
elect to review a midshipman's record for unsatisfactory conduct processing if they determine
such action is warranted based on the egregiousness of an individual offense, series of offenses,
or the totality of a midshipman's record. If the Commandant elects to review a particular case,
all probation options in Chapter 4 will be available to them, including recommending the
midshipman for separation.




                                               6-3
                                                                                            Ex. H
       Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 53 of 95
                                                     COMDTMIDNINST 1610.2K
                                                     27 Jul 2020

                                         CHAPTER 7

                MIDSHIPMEN INFORMATION DATA SYSTEM (MIDS)

7.1 General. The Midshipmen Information Data System (MIDS) allows online entry and
tracking of Form-2s. It automatically calculates conduct standings and conduct grades based on
demerits entered into Form-2s.

7.2 Entering a Form-2

  a. MIDS allows electronic access to Form-2s by the following people using the annotated
MIDS modules:

      (1) Conduct Office: [Conduct-Validate/Maintain Mid Offenses]

     (2) Battalion Officers, Company Officers, Company Senior Enlisted Leaders, Brigade
Commander, Brigade XO, Brigade Conduct Officer, Regimental Commanders, Battalion
Commanders, Battalion Conduct Officers, Company Commanders, Company Conduct Officers:
[Conduct-Record Offenses]

      (3) All midshipmen, faculty, and staff personnel: [Conduct-Report Mid Offenses]

   b. Required Information for a Form-2. Individuals charging an offense are required to enter
the following information:

      (1) [Alpha] – Alpha number of the accused midshipman.

      (2) [Semester] - Semester during which alleged offense occurred (fall or spring).

      (3) [Commit Date] - Actual date upon which the alleged offense occurred.

      (4) [Level of Offense] – Minor or Major (select Major for 6K-level offenses)

      (5) [Primary Offense] - Offense code and description of highest-level offense being
alleged (only one may be selected).

      (6) [Secondary Offense] - Offense code and description of other offenses being alleged, if
necessary. It is possible to select multiple items from the secondary offense list.

     (7) [Reporter Type] - Category of reporting individual (midshipman, Officer, Civilian,
CDO, or Other). Company Senior Enlisted Leaders must select “Other.”

      (8) [Incident Summary] - Brief description of events surrounding the alleged offense. The
incident summary should be a short and concise statement including sufficient detail to put the
accused midshipman on notice for the alleged offense. Reference OOW SITREP # if applicable.



                                               7-1
                                                                                            Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 54 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

7.3 Updating a Form-2

   a. Investigation of Conduct Cases. MIDS allows for the investigation of all offenses to be
tracked online.

      (1) Assigning a PIO. PIOs can be assigned to conduct cases by the Conduct Officer and
Battalion XOs via the [Conduct-Assign PIO] module in MIDS or directly on the Form-2.

          (a) PIOs selected from the drop-down menu of authorized personnel within MIDS are
notified by e-mail of their assignment.

          (b) PIOs assigned via the [Other PIO] field must be notified by the assigning officer.

         (c) Others who receive a carbon copy of the PIO assignment e-mail include the
accused midshipman, Conduct Office personnel, Battalion XOs, Company Officers, Company
Senior Enlisted Leaders, Company Commanders, and Company Conduct Officers.

   b. Entering a Plea. Midshipmen who have been formally charged with a conduct offense
may enter a plea and a statement into MIDS prior to their scheduled adjudication. To enter a
plea, the midshipmen must use the [Conduct-Enter Plea] module located on the midshipmen
menu in MIDS. An accused midshipman may update their plea at any time prior to the findings
of guilt at an adjudication per Section 3.3.

   c. Awarding Sanctions for Conduct Cases

      (1) The following individuals may use the indicated MIDS modules to enter results of an
adjudication into the Form-2:

          (a) Commandant’s Conduct Officer: [Conduct Validate/Maintain Mid Offenses]

           (b) Battalion XOs, Company Officers, Company Senior Enlisted Leaders, Brigade
Conduct Officer, Battalion Conduct Officers, Company Commanders, Company Conduct
Officers: [Conduct-Record Offenses]

       (2) MIDS prevents users from entering sanctions in excess of the adjudicator’s authority or
limits defined within this manual.

   d. Entering Awarded Sanctions. MIDS allows entry of sanction details into the Form-2 and
automatically calculates the end dates for all sanctions except probation and remediation.

      (1) Awarded Sanction

          (a) [Demerits Award] - Enter the net number of demerits (do not include any demerits
that were suspended).

          (b) [Restriction] – Enter days of restriction awarded.


                                                7-2
                                                                                             Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 55 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

       (c) [Tour Type] – Enter number of days. Tours may only be inserted if Restriction is
NOT awarded.

          (d) [Loss of Privs] – Enter number of days. Specify which privileges are being
revoked in the Award Comment block.

          (e) [Loss of Car Privs] – Enter number of days. Chapter 2 specifies minimum number
of days to be awarded for parking violations (offense code 04.18).

        (f) [Lost Leave] – Enter number of months. If specific end date is desired, annotate in
Award Comment block.

         (g) [Extra Duty] – Enter number of days. Specify which duties are being assigned in
the Award Comment block.

          (h) [Conduct/Honor Probation] – Enter number of months and end date.

          (i) [Remediation Award] – Enter number of months and end date.

          (j) [Reduction in Rank] – No Longer Applicable, leave blank.

      (2) Deferred Sanctions. Restriction and tours may be suspended within the limits and
guidelines established in Chapter 4. Select whether sanctions will be suspended or deferred
using the drop-down menu and insert the date that the sanctions will begin using the calendar
icon.

      (3) [Award Comment] - A short narrative shall be entered that includes the following:

          (a) Statement of Findings. Award comment should include the adjudicator’s findings
regarding guilt or innocence of specific offenses. (e.g., “Accused midshipman was found
guilty/not guilty of the following offenses...”). Additionally, it should include specific details on
sanctions awarded and detail any suspensions or deferments and the reasons.

         (b) Notes regarding any further disposition (e.g., Retained by Deputy Commandant of
Midshipmen, Forwarded to Commandant, Forwarded to Superintendent, Separated by
Superintendent, Retained by Commandant, Retained by Superintendent, etc.).

7.4 Validating a Form-2

   a. Verification. Prior to validating a Form-2 the Conduct Office will ensure the following:

      (1) Form-2 is entered properly and charges are correct.

      (2) Conduct case was adjudicated properly and the Form-2 was updated accordingly.

      (3) Awarded sanctions were properly entered into the matrix on the Form-2 and the Award


                                                 7-3
                                                                                               Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 56 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

Comment is complete.

   b. Validation. A Form-2 is validated by selecting “yes” from the drop-down menu in the
[Validated] field. This may only be done by the Conduct Office using the [Conduct-
Validate/Maintain Mid Offenses] module. NOTE: After the Conduct Office has validated a
Form-2, the users of [Conduct-Record Offenses] and [Conduct-Record Company Offenses] can
modify only the award comment.

    c. Calculations Performed upon Validation. Once the record has been validated, the conduct
standing of the accused midshipman is calculated and updated. If the midshipman is determined
to be deficient or unsatisfactory according to the guidelines in Chapter 6, an e-mail will be sent
to the Conduct Officer, Company Officer, Company Senior Enlisted Leader, and the Company
Commander.




                                               7-4
                                                                                             Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 57 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

                                         CHAPTER 8

                                 CONDUCT REMEDIATION

8.1 General. The Conduct System utilizes the Command Managed Equal Opportunity (CMEO)
Office, the Alcohol Drug and Education Office (ADEO), and/or a tailored Conduct Remediation
Program to help remediate midshipmen whose misconduct is attributed to lack of compliance
with governing regulations (e.g., UCMJ, Navy Regulations, USNA Regulations, SECNAV and
OPNAV Instructions, General Orders, Federal, State or Local Laws) or to a lack of training.

8.2 CMEO. Midshipmen whose conduct offense is of a sexual nature, is sexually harassing in
nature, demonstrates elements of gender bias, or exhibits adverse behavior as defined by
Department of Defense, DoN, or USNA equal opportunity polices may be assigned to the
Dignity and Respect Remediation Program. Dignity and Respect remediation will be conducted
per Commandant of Midshipmen Instruction 5354.2 (series) and will be assigned by the
Commandant in a Letter of Instruction (LOI) (TAB I). A copy of any such letter, including a
conduct probation letter where Dignity and Respect Remediation is an included condition, will
be given to the Commandant’s CMEO Officer.

8.3 ADEO. A command referral for substance abuse screening shall be directed for midshipmen
whenever the Adjudicating Authority believes alcohol to be a contributing factor to their
misconduct (this does not preclude peer or self-referrals). Substance abuse screening will be
assigned in writing by the Commandant in an LOI. A copy of any LOI directing substance abuse
screening shall be given to ADEO. For further ADEO information see Commandant of
Midshipmen Instruction 5350.1 (series).

8.4 Conduct Remediation

   a. Conduct remediation is not a sanction; it is an opportunity for a midshipman to receive
additional guidance and mentorship to correct their deficiencies. Remediation shall be tailored to
the accused midshipman and their conduct offense. The remediator shall meet with the accused
midshipman to develop, and subsequently implement, an appropriate remediation program for
the accused midshipman.

   b. The remediation program may utilize the following list of resources or other vetted
organizations not listed:

      (1) CMEO Officer. Equal Opportunity Training for biases based on race, color, ethnicity,
national origin, religion, sex (including gender identity), or sexual orientation. Contact the
CMEO Officer.

       (2) Midshipmen Development Center. See website for list of services:
http://intranet.usna.edu/MDC/




                                               8-1
                                                                                            Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 58 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

      (3) Annapolis Fleet & Family Support Center (410) 293-2641. Offers an Anger
Management Workshop that is available to midshipmen. See website for a list of their other
services: http://www.usna.edu/FamilyServices/

       (4) Midshipmen Action Group (MAG). MAG does many community service projects that
the accused midshipman could participate in. See their website:
http://intranet.usna.edu/MidActivities/ECA/MAG.php

    (5) Vice Admiral Stockdale Center for Ethical Leadership Library located in Luce Hall
Room 201. Select a book from which the accused midshipman could benefit upon reading.

8.4.1 Assignment of a Conduct Remediator. If Conduct Remediation is desired, it will be
assigned to the accused midshipman via an LOI. Any Officer or Non-Commissioned Officer on
the Yard (retired or active) is eligible to serve as a conduct remediator. Selection and assignment
of a remediator is at the discretion of the adjudicating authority, but the remediator should not be
an officer in the accused midshipman’s Chain of Command or otherwise involved in the
investigation or adjudication of the midshipman’s conduct case. When conduct remediation is
directed at either a Deputy Commandant of Midshipmen adjudication or a Commandant hearing
and a specific remediator is not identified, the chain of command will recommend a remediator
to the Commandant’s Conduct Officer. The remediator shall be assigned by means of an LOI by
the Commandant.

8.4.2 Minimum Requirements of Conduct Remediation. At a minimum, a conduct
remediation must contain the following:

   a. An initial counseling session to determine what issues and circumstances may have caused
the problem. These factors should remain in focus throughout the entire remediation period.

    b. A Midshipman Development Plan—which may include a Plan of Action and Milestones
(POA&M)—to establish both personal and professional goals for the remediation, must be
created by the midshipman and remediator. This plan should be created within the first week
following the initial counseling session.

   c. A meeting, no less than one time per week. In addition to the meeting, the remediator may
require the midshipman to complete weekly assignments. Assignments may include having the
midshipman keep a weekly journal, write essays, or read books or articles for further discussion.

   d. A final essay to be turned in with the final evaluation, no less than four pages in length
(double-spaced with 1-inch margins). The essay should document the progress the midshipman
has made: where they started, everything they have learned, how they have changed, and their
understanding post-remediation. It should relate to their duties as a midshipman and potential
career as a future Naval or Marine Corps Officer. It should clearly show that the midshipman
understands the concept of remediation and how it will relate to success in the future as an
officer.




                                                8-2
                                                                                              Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 59 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

8.4.3 Timeline and Early Termination of Remediation.

    a. Remediation shall continue even when the Remediator and midshipman are not co-located.
The remediation process shall continue during all holiday and summer breaks to the maximum extent
possible. Phone, text, email, and video communications are acceptable alternatives and may be used
during these periods. The midshipman may participate in summer training; however, significant
events (such as extended illnesses, emergency leave periods, etc.) or inability to make satisfactory
progress within the allotted remediation period may require an extension of the remediation period.
Normal occurrences in the day-to-day life of midshipmen (such as movement orders and sick days)
will not normally require an extension of the remediation period. The Commandant of Midshipmen
is the approving authority for all extensions under this paragraph.

   b. Remediation may be successfully completed early if the midshipman has made significant
positive progress during the remediation period. If the remediator has determined the midshipman
has met all remediation goals and there would be no added benefit to continuing the remediation, the
remediator may recommend the remediation period be shortened. The remediator must have the
concurrence of the Deputy Commandant of Midshipmen prior to submitting the midshipman's final
paper to the Commandant. The justification for early completion of the program must be clearly
stated in the remediator’s endorsement.

   c. Remediation may be terminated early if the remediator determines the midshipman has failed to
meet any requirement of the remediation, violated assigned sanctions, or committed further conduct
or honor offenses during the remediation period. The remediator will prepare a remediation failure
report and clearly state the reason(s) for recommending termination of the program. Remediation
normally may not be terminated without conducting at least four meetings (in addition to the initial
meeting). Remediation will continue until a final terminated decision is made by the Commandant or
the midshipman has been officially separated or discharged from USNA.

8.4.4 Final Report and Routing Requirements. All reports route through the midshipman’s
Chain of Command prior to the Conduct Office. The following items must be included in the
routing folder:

   a. Remediator’s Report. The remediator shall submit an evaluation of the accused
midshipman’s aptitude for commission at the conclusion of the Conduct Remediation Program.
The report will include a complete overview of the goals of the remediation, the steps taken to
achieve the goals, and the midshipman’s progress in achieving the goals. A sample final report
of conduct remediation letter is provided in TAB J. The remediator must recommend whether
the midshipman successfully completed remediation. The remediator’s recommendation should
focus on the analysis of the midshipman’s officer potential and should be based on the
remediator’s observations during the Conduct Remediation Program. The remediator is not
limited to personal observations in arriving at their recommendations. The remediator’s
evaluation must include one of the following recommendations:

     (1) Conduct Remediation successfully completed and a recommendation to remove the
midshipman from the program.




                                                8-3
                                                                                               Ex. H
       Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 60 of 95
                                                     COMDTMIDNINST 1610.2K
                                                     27 Jul 2020

       (2) Conduct Remediation not successfully completed and a recommendation to extend the
Conduct Remediation period for (X) length of time and/or a recommendation to assign a
different remediator. See TAB K.

      (3) Conduct Remediation not successfully completed and a recommendation to forward
the midshipman to the Superintendent for separation in accordance with the midshipman’s LOI.

   b. Company Officer’s Report. The midshipman’s Company Officer shall submit their own
evaluation of the midshipman addressing all matters required in the Remediator’s Report. The
Senior Enlisted Leader and Battalion Officer will review the memorandum. If any member of
the Chain of Command disagrees with the recommendation, they are required to submit their
own letter. See TAB L.

   c. The midshipman’s final essay shall be included for routing and evaluation.

    d. The midshipman’s Development Plan, with the POA&M if utilized, to show the goals
established for the remediation period and how successful the midshipman was at achieving the
set goals.

   e. The midshipman’s original Letter of Instruction designating the remediator.

8.4.5 Final Decision. Upon receipt of the completed final report, the Commandant may approve
the completion of remediation, extend the remediation period with or without a new remediator,
or forward the midshipman to the Superintendent for separation. The Commandant may, but is
not required to convene a hearing or Remediation Review Board prior to making their decision.
The Deputy Commandant of Midshipmen will determine the members of a Remediation Review
Board if one is to be convened. If the Commandant extends the remediation period with or
without a new remediator, a new LOI will be issued.




                                              8-4
                                                                                         Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 61 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

                                TAB A - OFFENSE ELEMENTS

02.01 Cancelled.

02.02 (Variable) Violation of oral or written orders addressed to an individual or group.

   a. Elements:

      (1) That the accused received a lawful order either orally or in writing;

      (2) That the accused had knowledge of the order;

      (3) That the accused had a duty to obey the order; and

      (4) That the accused failed to obey the order.

02.03 Cancelled.

02.04 (Variable) Violation of local instruction, regulation, or notice.

   a. Elements:

      (1) That there was in effect a certain local instruction, regulation, or notice;

      (2) That the accused had a duty to obey it; and

      (3) That the accused violated or failed to obey the instruction, regulation, or notice.

NOTE: Specify the specific instruction, regulation, or notice which was violated. If the offense
is specifically described by another offense code, that offense code should be used.

NOTE: Local instructions, regulations, and notices are those applicable specifically to the
Brigade of Midshipmen, including but not limited to USNA Instructions, COMDTMIDN
Instructions, and ACDEAN Instructions.

02.05 (Variable) Failure to perform a duty properly / dereliction of duty.

   a. Elements:

      (1) That the accused had certain duties;

      (2) That the accused knew or reasonably should have known of the duties; and

      (3) That the accused failed to perform the duties properly or was otherwise derelict in the
performance of those duties.



                                                 A-1
                                                                                                Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 62 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

02.06 (Variable) Interfering with an individual who is performing a duty.

   a. Elements:

      (1) That an individual was performing an official duty;

      (2) That the accused knew or reasonably should have known the individual was
performing an official duty;

      (3) That the accused did or omitted to do certain acts; and

      (4) That, under the circumstances, such acts or omissions interfered with the individual’s
performance of duty.

02.07 (Variable) Aiding, abetting, counseling, commanding, or procuring the commission of
an offense actionable under this instruction.

   a. Elements:

      (1) That an offense under the Administrative Conduct System was committed by a certain
person other than the accused; and

       (2) That the accused aided, abetted, counseled, commanded, or procured the commission
of the offense.

   b. Elements (Aiding after the fact):

      (1) That an offense under the Administrative Conduct System was committed by a certain
person other than the accused;

      (2) That the accused knew that this person had committed such offense;

      (3) That thereafter the accused received, comforted, or assisted the offender; and

      (4) That the accused did so for the purpose of hindering or preventing the apprehension,
adjudication, or punishment of the offender.

NOTE: The level of this offense should generally be equal in magnitude to the offense
committed by the principal offender.

NOTE: Offense code 05.04 will be used for aiding/abetting an alcohol offense.

02.08 (Variable) Failure to report or address a delinquency.

   a. Elements:



                                               A-2
                                                                                            Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 63 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

      (1) That a certain person, other than the accused, was delinquent in behavior;

      (2) That the accused had first-hand knowledge of the delinquent behavior (e.g., witness or
informed personally by the person who was delinquent);

      (3) That the accused knew or reasonably should have known the behavior was delinquent;
and
      (4) That the accused failed either to report the delinquency to competent authority or to
address the delinquency in a reasonable manner under the totality of the circumstances.

NOTE: Any action or omission which violates a lawful instruction, regulation, order, direction,
or similar official guidance directed towards a midshipman is considered delinquent. A
delinquency can include a violation of the honor concept, academic instructions, and course
policies.

02.09 (Variable) Failure to use good judgment.

   a. Elements:

      (1) That the accused engaged in or omitted certain acts or made a certain decision; and

      (2) That the accused failed to exercise good judgment under the circumstances.

NOTE: An accused is not guilty of this offense simply because the Adjudicating Authority
would have made a different decision than the accused. The question whether good judgment
was exercised must be answered based on the totality of the circumstances.

03.01 (Minor) Failure of 4/C midshipman to follow requirements of plebe year training
program as outlined in MIDREGs, Reef Points, and other relevant instructions, directives,
and orders.

   a. Elements:

      (1) That the accused was a 4/C midshipman;

      (2) That a certain requirement of the plebe year training program applicable to all 4/C
midshipmen was announced in MIDREGs, Reef Points, or other relevant instructions, directives,
or orders; and

      (3) That the accused failed to follow the requirement.

NOTE: This offense code does not apply to requirements of the plebe year training program
where other specific sanctions are provided (e.g., failure of ProKnow).




                                               A-3
                                                                                             Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 64 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

03.02 (Variable) Failure of upper-class midshipman to support the plebe year training
program.

   a. Elements:

      (1) That the accused was a 3/C, 2/C, or 1/C midshipman;

       (2) That the accused was required by MIDREGs or another instruction, directive, or order
to take a certain action or refrain from taking a certain action in support of the plebe year training
program; and

      (3) That the accused failed to take or not take the appropriate action.

03.03 Moved to 04.22

03.04 (Minor) Real-time electronic communications between 4/C and upperclassmen in
violation of MIDREGS.

   a. Elements:

      (1) That the accused made a real-time electronic communication;

      (2) That the electronic communication was directed to a 4/C from an upperclassman or to
an upperclassman from a 4/C; and

      (3) That the electronic communication was not sent for a professional purpose.

04.01 (Major) Fraternization, not of a romantic or sexual nature.

   a. Elements:

      (1) That the accused engaged in an unduly familiar relationship with a midshipman in the
same company, with a midshipman resulting in a relationship between a 4/C Midshipman and
upperclassmen, with an enlisted member of any armed service, with an officer of any armed
service, or with a civilian staff or faculty member at USNA;

      (2) That the accused then knew or reasonably should have known the other person
belonged to such category;

      (3) That the undue familiarity was not of a sexual or romantic nature; and

    (4) That the relationship violated the custom of the naval service, USNA policies, or
MIDREGS.




                                                 A-4
                                                                                                Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 65 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

04.02 (6K) Fraternization, of a romantic or sexual nature.

   a. Elements:

      (1) That the accused engaged in an unduly familiar relationship with a midshipman in the
same company, with a midshipman resulting in a relationship between a 4/C Midshipman and
upperclassmen, with an enlisted member of any armed service, with an officer of any armed
service, or with a civilian staff or faculty member at USNA;

      (2) That the accused then knew or reasonably should have known the other person
belonged to such category;

      (3) That the undue familiarity was of a sexual or romantic nature; and

    (4) That the relationship violated the custom of the naval service, USNA policies, or
MIDREGS.

04.03 (6K) Sexual misconduct.

   a. Elements:

      (1) That the accused committed a certain act;

      (2) That the act was done with intent to arouse or gratify the sexual desire of any person or
reasonably tend to give the appearance that an act with such intent is occurring; and

     (3) That the act was committed in an area under military control or under circumstances
which are service discrediting or prejudicial to good order and discipline.

NOTE: Sexual misconduct is any sexual act or contact at the Naval Academy or other locations
under military control and sexual acts or contact committed under circumstances which are
service discrediting or prejudicial to good order and discipline, including generation of
pornographic materials. Areas under military control include USNA, all naval vessels, all
military bases, all military vehicles, and all military aircraft.

NOTE: Examples of sexual misconduct include having the door locked while two or more
individuals are in a room who are not all assigned roommates of the room, fondling, displays of
affection on a rack, lying in a rack together, sexually motivated nudity, indecent exposure,
generating pornography, oral sex, and sexual intercourse.

04.04 (6K/Major) Sexual harassment as defined in current SECNAV, OPNAV, and USNA
Instructions.

   a. Elements:

      (1) That there was an order or regulation as to sexual harassment in the SECNAV,


                                               A-5
                                                                                             Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 66 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

OPNAV, and USNA Instructions;

      (2) That the accused had a duty to obey it; and

      (3) That the accused violated or failed to obey the order or regulation as to sexual
harassment as defined by SECNAV, OPNAV, or USNA Instructions.

NOTE: Sexual harassment includes (but is not limited to) unwelcome sexual advances, requests
for sexual favors, and passive or indirect actions that create a hostile work environment such as
sexually explicit posters, pictures or screen savers, and other verbal or physical conduct of a
sexual nature.

04.05 (Variable) Disrespect or insubordination to a superior or an individual in a position
of authority.

   a. Elements:

      (1) That the accused did or omitted certain acts or used certain language;

      (2) That such behavior or language was directed toward a certain individual superior in
rank or in a position of authority;

      (3) That the accused then knew that the person toward whom the acts, omissions, or words
were directed was a superior or a person in a position of authority; and

     (4) That, under the circumstances, the accused, by such behavior or language, treated with
contempt or was disrespectful to said superior or person in a position of authority.

NOTE: Individuals in a position of authority include company Senior Enlisted Leaders and
midshipman chain of command.

NOTE: It is not required that the disrespectful behavior be in the presence of the superior, but
ordinarily one should not be held accountable under this offense code for what was said or done
in a purely private conversation.

04.06 (Major) Challenge to personal combat or threat of physical violence.

   a. Elements:

     (1) That the accused communicated certain language expressing a challenge or intent to
wrongfully injure the person, property, or reputation of another person, presently or in the future;

      (2) That the communication or challenge was made known to that person or a third party;
and

      (3) That the communication or challenge was wrongful.


                                             A-6
                                                                                              Ex. H
       Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 67 of 95
                                                     COMDTMIDNINST 1610.2K
                                                     27 Jul 2020


NOTE: When the challenge or threat culminates in physical action, conduct code 04.21
(UCMJ Article 128) will be charged

04.07 (Major) Inappropriate use of computer or government network.

   a. Elements:

      (1) That the accused used a government computer or network; and

      (2) That the use was for unauthorized or inappropriate purposes.

04.08 (Major) Possession, viewing, or display of pornographic materials in Bancroft Hall or
on the Naval Academy complex.

   a. Elements:

      (1) That the accused knowingly possessed, viewed, or displayed pornography; and

     (2) That the accused committed such acts inside Bancroft Hall or onboard the Naval
Academy complex.

04.09 (Major) Displays of affection (anytime in Bancroft Hall or when in uniform in
public.)

   a. Elements:

      (1) That the accused committed and directed certain acts toward another person;

      (2) That the acts under the circumstances were displays of affection; and

      (3) That the acts occurred within Bancroft Hall or while in uniform in public.

NOTE: Displays of affection are defined as physical acts which could reasonably be interpreted
by an observer as evidence that those participating are involved in a romantic relationship.
Displays of affection include, but are not limited to, hand holding, touching, massaging/back
rubs, sitting on a lap, touching, and kissing.

04.10 (Variable) Harassment of a non-sexual nature.

   a. Elements:

      (1) That the accused engaged in a course of conduct directed toward another person or
group of people; and

      (2) That this course of conduct was of an unwanted or harassing nature to the other person


                                            A-7
                                                                                           Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 68 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

or group of people.

NOTE: Harassment includes, but is not limited to, abusive or pejorative language and actions
that denigrates another person. Harassment typically involves, but is not required to involve,
language and actions concerning age, ethnicity, race, religion, sex, or sexual orientation.
Examples include, but are not limited to, racial or ethnic slurs; humor, jokes, or teasing
about sex, race, age, religion, disability, or gender-specific traits; abusive language, insults,
or threats; vulgar sounds or gestures; offensive or hateful pictures, posters, calendars, cartoons,
or obscene e-mail; offensive or derogatory written materials; exclusionary or demeaning actions
or activities based on age, ethnicity, sex or race.

04.11 (Major) Destruction or damage of government or private property.

   a. Elements:

        (1) That the accused, without proper authority, damaged or destroyed certain property in
a certain way;

       (2) That the property was that of the government or another person;

       (3) That the damage or destruction was intentional or due to gross negligence; and

       (4) That the property was of a certain value or the damage was of a certain amount.

EXCEPTION: This does not refer to destruction or damage of one’s own property. However,
such an action may be covered by another offense code, depending on the circumstances.

04.12 (Major) Introduction of, or failure to remove, unauthorized persons from Bancroft
or King Hall.

   a. Elements:

     (1) That the accused introduced a person into, or failed to take affirmative action to
remove a person from, Bancroft or King Hall; and

       (2) That the accused knew or should have known that the other person was not authorized
to be in Bancroft or King Hall.

04.13 (Major) Entering a restricted area, including roof areas or any areas marked as such.

   a. Elements:

      (1) That the accused entered a restricted area;

      (2) That at the time the accused entered the area, the accused knew or reasonably should
have known the area was restricted; and


                                             A-8
                                                                                              Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 69 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020


      (3) That the accused entered the area without property authority.

04.14 (Major) Unauthorized means of ingressing or egressing either Bancroft Hall or the
Naval Academy grounds (e.g. “jumping the wall”).

   a. Elements:

      (1) That the accused entered or exited Bancroft Hall or the USNA grounds; and

      (2) The means by which the accused entered or exited was in violation of applicable
regulations or otherwise not authorized by proper authority.

NOTE: Offense code 04.16 will be used for instances of unauthorized ingress to or egress from
Bancroft Hall relating to class privileges listed in MIDREGS (e.g., “class doors”).

04.15 (6K) Possession or use of a false, altered, or unauthorized identification card, pass, or
similar document (including but not limited to driver’s licenses, military ID cards, and
other forms of identification.)

   a. Elements:

     (1) That the accused used or possessed a certain identification card, pass, or similar
document;

      (2) That the identification card, pass or similar document was false, altered, or
unauthorized; and

       (3) That the accused then knew or should have reasonably known that the identification
card, pass, or similar document was false, altered, or unauthorized.

NOTE: The use or attempted use of false, altered, or unauthorized identification with the intent
to deceive is an honor violation. Possession, without an attempt to use, is strictly a conduct
offense.

04.16 (Variable) Usurping any special or basic class authorizations or privileges.

   a. Elements:

      (1) That the accused did or omitted to do a certain act;

      (2) That the act or omission is a privilege as defined in MIDREGS or other instructions,
notices, or directives; and

      (3) That the accused is not authorized or entitled to the privilege.



                                             A-9
                                                                                              Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 70 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

NOTE: This offense code should be used for incidents including the unauthorized wearing of
civilian clothes and the use of “class doors.” Offense code 04.19 should be used for instances
of driving, maintaining, or operating a vehicle relating to class privileges.

04.17 (Major/6K) Carelessness in operating a vehicle.

   a. Elements:

      (1) That the accused was operating or in physical control of a vehicle;

     (2) That while operating or in physical control of a vehicle, the accused did so in a careless
manner.

NOTE: A careless manner is any manner which may reasonably pose a risk to other vehicles,
pedestrians, or bystanders. This includes, but is not limited to, speeding and using a cell phone
while driving.

NOTE: This should be charged as a 6K-level offense when the carelessness results in a
collision.

04.18 (Variable) Parking in violation of MIDREGS and/or military base regulations.

   a. Elements:

      (1) That there was in effect a certain MIDREG and/or military base regulation with respect
to parking;

      (2) That the accused had a duty to obey the regulation;

      (3) That the accused knew or should have known the accused did not have authority to
park a vehicle in a certain manner as set forth in the regulation; and

      (4) That the accused parked a vehicle in a manner which violated the regulation;

      (5) That the vehicle was not registered with Brigade Ops and/or the proper vehicle stickers
and/or placards were not properly displayed.

NOTE: Minimum sanctions for parking violations by a midshipman with a vehicle registered
with Brigade Ops and properly displaying vehicle stickers/placard:

   First Offense: 25 demerits, seven days of restriction and loss of Yard parking privileges for
30 calendar days.

   Second Offense: 50 demerits, fourteen days of restriction, and loss of Yard parking
privileges for not less than 120 calendar days.

Minimum sanctions for parking violations by a midshipman without a vehicle registered with


                                            A-10
                                                                                             Ex. H
       Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 71 of 95
                                                     COMDTMIDNINST 1610.2K
                                                     27 Jul 2020

Brigade Ops and/or properly displaying vehicle stickers/placard are 50 demerits, 21 days of
restriction, and loss of Yard parking privileges for not less than 180 calendar days.

04.19 (Minor) Driving, maintaining, or operating a motor vehicle in violation of
MIDREGS.

   a. Elements:

      (1) That there was in effect a certain MIDREG with respect to driving, maintaining, or
operating motor vehicles;

      (2) That the accused had a duty to obey the MIDREG;

       (3) That the accused knew or should have known the accused did not have authority to
drive, maintain, or operate a motor vehicle per the MIDREG; and

      (4) That the accused drove, maintained, or operated a motor vehicle without proper
authority.

NOTE: Minimum sanctions for driving, maintaining, or operating a motor vehicle in violation
of MIDREGS are 25 demerits, seven days of restriction, and loss of Yard parking privileges for
120 calendar days starting from the first date of eligibility for Yard parking privileges per
MIDREGS.

04.20 (Minor) Failure to have the door fully open when two or more individuals are in a
room who are not all assigned roommates of the room.

   a. Elements:

      (1) That the accused occupied a room with one or more persons;

      (2) That any person occupying the room was not assigned to the room; and

      (3) That while the accused occupied the room, the door was not fully open.

NOTE: All midshipmen present in the room should be charged with this offense code, not just
the midshipman assigned to the room.

NOTE: The offense code 04.03 should be used for instances when the door is locked while the
room is occupied by two or more individuals who are not all assigned roommates of the room.

04.21 (6K/Major) Violation of UCMJ, Navy Regulations, SECNAV and OPNAV
Instructions, General Orders, federal, state, or local laws.

   a. Elements:

       (1) That there was in effect a law or regulation contained in UCMJ, Navy Regulations,


                                           A-11
                                                                                              Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 72 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

SECNAV and OPNAV Instructions, General Orders, federal, state, or local laws;

       (2) That the accused had a duty to obey the law or regulation; and

       (3) That the accused violated or failed to obey the law or regulation.

NOTE: Specify the law or regulation which was violated. If the offense is specifically
described by another offense code, that offense code should be used.

04.22 (6K) Hazing.

   a. Elements:

       (1) That the accused caused another individual to suffer or be exposed to any activity
which is cruel, abusive, humiliating, oppressive, demeaning, or harmful; and

       (2) That the accused lacked proper authority to do so.

NOTE: Hazing violates 10 U.S.C. § 8464, which defines hazing as “any unauthorized
assumption of authority by a midshipman whereby another midshipman suffers or is exposed to
any cruelty, indignity, humiliation, hardship, or oppression, or the deprivation or abridgement of
any right.” While 10 U.S.C. § 8464 states that “no midshipman may be dismissed for a single
act of hazing except by sentence of a court-martial,” related offenses may result in separation
through the Conduct System and 10 U.S.C. § 8462.

04.23 (Variable) Conduct unbecoming a midshipman.

 a. Elements:

     (1) That the accused did or omitted to do a certain act or acts;

    (2) That, under the circumstances, the accused’s conduct was unbecoming of a
midshipman.

 NOTE: Conduct unbecoming a midshipman means action or behavior in an official capacity
which, in dishonoring or disgracing the person as a midshipman, seriously compromises the
midshipman’s character, or action or behavior in an unofficial or private capacity which, in
dishonoring or disgracing the midshipman personally, seriously compromises the person’s
standing as a midshipman. There are certain moral attributes common to the ideal midshipman,
a lack of which is indicated by acts of dishonesty, unfair dealing, indecency, indecorum,
lawlessness, injustice, and cruelty. Not everyone is or can be expected to meet unrealistically
high moral standards, but there is a limit of tolerance based on customs of the Service and
military necessity below which the personal standards of a midshipman cannot fall without
seriously compromising the person’s standing as a midshipman.




                                            A-12
                                                                                             Ex. H
       Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 73 of 95
                                                     COMDTMIDNINST 1610.2K
                                                     27 Jul 2020

05.01 (Major) Irresponsible drinking.

   a. Elements:

      (1) That the accused consumed alcohol;

      (2) That the accused became drunk or intoxicated; and

      (3) That the accused exhibited significant effects of the drunkenness or intoxication.

NOTE: Evidence of Irresponsible Drinking includes, but is not limited to, use of excessive
profanity, aggressive and/or disrespectful behavior, excessive stumbling or falling down,
vomiting.

05.02 Cancelled.

05.03 Cancelled.

05.04 (6K/Major) Aiding/abetting an alcohol offense or failure to prevent or act upon an
alcohol offense.

   a. Elements (Aiding/abetting):

       (1) That an alcohol offense under the Administrative Conduct System was committed by a
certain person other than the accused; and

       (2) That the accused aided, abetted, counseled, commanded, or procured the commission
of the offense.

   b. Elements (Aiding after the fact):

       (1) That an alcohol offense under the Administrative Conduct System was committed by a
certain person other than the accused;

      (2) That the accused knew or should have known that this person had committed such
offense;

      (3) That thereafter the accused received, comforted, or assisted the offender; and

      (4) That the accused did so for the purpose of hindering or preventing the apprehension,
adjudication, or punishment of the offender.

   c. Elements (Failure to act upon):

       (1) That an alcohol offense under the Administrative Conduct System was committed by a
certain person other than the accused;


                                           A-13
                                                                                               Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 74 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

    (2) That the accused knew or should have known that this person would commit or was
committing such offense; and

       (3) That the accused failed to take substantive steps to prevent the offense from occurring
or to take substantive steps to stop the offense if it was already in progress at the time the
accused became aware of the offense.

05.05 (6K) Consumption, possession, or introduction of alcohol within/into Bancroft Hall
or aboard ship.

   a. Elements:

     (1) That the accused consumed, possessed, or introduced alcoholic beverages within/into
Bancroft Hall or onboard a Navy vessel; and

      (2) That the accused did not have proper authority to consume, possess, or introduce the
alcoholic beverage within/into Bancroft Hall or Navy vessel.

05.06 (6K) Providing alcohol to underage persons.

   a. Elements:

      (1) That the accused provided alcohol to another person;

       (2) That this person was not of age to possess or consume alcohol under the law of the
local jurisdiction, including orders and regulations issued by a Commanding Officer or other
competent authority while on training; and

      (3) That the accused knew or should have known that the other person was not of age to
possess or consume alcohol.

05.07 (6K) Being under the influence of alcohol in a nature that brings discredit upon the
naval service, outrages public decency, or results in a breach of the peace.

   a. Elements:

      (1) That the accused consumed alcohol;

      (2) That the accused became drunk or intoxicated; and

      (3) That while drunk or intoxicated, the accused committed an act which brought discredit
upon the naval service, outraged public decency, or resulted in a breach of the peace.

05.08 (6K) Consuming alcohol or being under the influence of alcohol while on duty.

   a. Elements:


                                            A-14
                                                                                             Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 75 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

      (1) That the accused was in a duty status; and

       (2) The accused consumed alcohol or was under the influence of alcohol as a result of
prior consumption of alcohol.

NOTE: Midshipmen are considered on duty for all military obligations (e.g., end of liberty,
class, duty section), mandatory Brigade events (e.g., lectures, sporting events), and any other
time designated as such by competent authority.

05.09 Cancelled.

05.10 (6K) Consumption or possession of alcohol in violation of applicable federal, state, or
local law (this includes underage drinking).

   a. Elements:

      (1) That the accused consumed or possessed alcoholic beverages; and

       (2) That the consumption or possession of alcoholic beverages violated applicable federal,
state, or local law.

05.11 (Major) Consumption or possession of alcohol in circumstances prohibited by local
instruction, regulation, or notice, other than in Bancroft Hall or aboard ship.

   a. Elements:

      (1) That the accused consumed or possessed alcohol; and

      (2) That the consumption or possession of alcohol was prohibited by a local instruction.

NOTE: This includes drinking as a 4/C Midshipman, drinking while on Movement Order, and
possession of alcohol in any vehicle associated with a MO to include privately owned vehicles.

05.12 (6K) Drunk driving or driving under the influence of alcohol.

   a. Elements:

      (1) That the accused was operating or in physical control of a vehicle; and

      (2) That while operating or in physical control of a vehicle, the accused:

          (a.) was drunk or impaired, or

          (b.) the alcohol concentration in the accused’s blood or breath equaled or exceeded
limit under applicable federal, state, or local law.



                                            A-15
                                                                                             Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 76 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

05.13 (6K) Use, possession, sale, or transfer of illegal drugs or drug paraphernalia.

   a. Elements:

      (1) That the accused used, possessed, sold, or transferred a drug, controlled substance, or
drug paraphernalia; and

      (2) That the use, possession, sale, or transfer was wrongful per Article 112a, UCMJ,
applicable regulations, or other applicable federal, state, or local law.

06.01 (Minor) Unsatisfactory appearance in uniform (pattern of behavior).

   a. Elements:

      (1) That the accused wore a certain uniform;

      (2) That the uniform was in an unsatisfactory condition, the accused improperly wore the
uniform, or the accused’s appearance in uniform was unsatisfactory (e.g., improper grooming);
and

      (3) That a pattern of behavior of unsatisfactory appearance exists.

NOTE: Discrepancies must be specified and should have been documented as Form-1s prior
to entry as a Form-2.

NOTE: A pattern of behavior is three or more documented instances.

06.02 (Minor) Unprepared for room or uniform inspection due to laziness or negligence.

   a. Elements:

      (1) That there was an announced room or uniform inspection;

      (2) That the accused was unprepared for the inspection; and

      (3) That the accused’s unpreparedness was due to laziness or negligence.

06.03 (Minor) Unsatisfactory room standards.

   a. Elements:

      (1) That the accused had a duty to maintain room standards; and

      (2) That the accused failed to maintain satisfactory room standards.




                                            A-16
                                                                                             Ex. H
          Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 77 of 95
                                                        COMDTMIDNINST 1610.2K
                                                        27 Jul 2020

NOTE: For the first occurrence of unsatisfactory room standards, at a minimum, a negative
Form-1 shall be issued. Minimum sanctions for a second occurrence within a single semester are
five (5) tours. Minimum sanctions for a third occurrence within a single semester are ten (10)
days of restriction. A fourth occurrence (or more) within a single semester should be charged as
offense code 02.05 at least at a Major-level.

06.04 (Variable) Wearing of uniform in a manner which is prejudicial to good order and
discipline or which brings discredit upon the naval service.

   a. Elements:

         (1) That the accused wore any official uniform or item from any official uniform;

      (2) That the manner in which the uniform or item was worn was prejudicial to good order
and discipline or brought discredit upon the naval service.

NOTE: This offense code includes, but is not limited to, improper wear of the uniform in
public.

07.01 (Variable) Absence without authority from an academic class, military obligation, or
formation.

   a. Elements:

      (1) That the accused was required to attend an academic class, formation, or other military
obligation;

      (2) That the accused knew or reasonably should have known of the time and place of the
obligation;

         (3) That the accused was absent from the obligation;

         (4) That the absence was without authority from anyone competent to give the accused
leave.

07.02 (6K) Absence without authority for greater than 24 hours.

   a. Elements:

          (1) That the accused absented himself or herself from USNA or his or her place of duty;

        (2) That the absence was without authority from anyone competent to give the accused
leave; and

          (3) That the absence was greater than 24 hours.



                                             A-17
                                                                                             Ex. H
          Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 78 of 95
                                                        COMDTMIDNINST 1610.2K
                                                        27 Jul 2020

07.03 Cancelled.

07.04 Cancelled.

07.05 Cancelled.

07.06 (Major) UA after reporting for taps (i.e., “touch and go”).

   a. Elements:

         (1) That the accused signed or reported for taps;

       (2) That the accused absented himself or herself from the place the accused was required
to be having signed or reported for taps;

         (3) That the absence was without authority from anyone competent to give the accused
leave.

07.07 (Variable) Breaking restriction and/or UA from tours or restriction.

   a. Elements (Breaking Restriction):

         (1) That the accused was awarded restriction at a conduct or honor adjudication;

         (2) That the accused failed to fulfill a requirement or condition of restriction; and

      (3) That the failure was without authority from anyone competent to give the accused
leave from such requirement or condition.

   b. Elements (UA from Tours / Restriction):

         (1) That the accused was awarded restriction or tours at a conduct or honor adjudication;

      (2) That the accused was required to report to a tour, muster, or other obligation as a
condition of the awarded sanctions;

         (3) That the accused absented himself or herself from the required obligation;

         (4) That the absence was without authority from anyone competent to give the accused
leave.




                                               A-18
                                                                                                 Ex. H
         Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 79 of 95
                                                       COMDTMIDNINST 1610.2K
                                                       27 Jul 2020

                     TAB B - MIDSHIPMAN COUNSELING FORM

                                  SAMPLE FORM 1



Name:
                 Type of Counseling:
                                       •   NEGATIVE
                                                      •   POSITIVE



Alpha:
Company:
Ac Year (Ending):
Semester:
Commit Date:
Creation Date:
Reason:




Description/Counseling
Comments:




Counseled By:                NAME:                                RANK:
                                                              I
Counselor Signature/Date:    SIGNATURE:                               DATE:

Midshipman Counseled         SIGNATURE:                               DATE:
Signature/Date:

Reviewed by Chain of         Co Conduct
Command (initial/date):      Officer:
                             Squad
                             Leader:
                             Platoon
                             Commander:
                             Company
                             Commander
Validated:
(by Company Officer or
Senior Enlisted Leader)      SIGNATURE/DATE:___________________________________




                                           B-1
                                                                              Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 80 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

                      TAB C - U.S. NAVAL ACADEMY
        ACKNOWLEDGMENT AND WAIVER OF MIDSHIPMAN SUSPECT’S RIGHTS

I, (Accused Mishshipman’s Name), (Alpha Number), XX Company, certify and acknowledge by my
signature and initials set forth below that I have been advised by (Preliminary Investigative Officer’s
Name) that I am suspected of:

Offense Code / Level                           Offense Description

  XX.XX         Level                         Offense Description under the USNA Administrative
                                              Performance and Conduct System.

I have also been advised that:

________ (1) I have the right to remain silent and to make no statement at all;

________ (2) Any statement I do make can be used against me in a trial by court-martial, an adjudication
under the conduct system, or other judicial or administrative hearings;

________ (3) I have the right to consult with a lawyer prior to any questioning. This lawyer may be a
civilian lawyer retained by me at no cost to the United States, a personal representation military lawyer
(PERSREP) at no cost to me, a military lawyer who has been detailed to act as my counsel (if applicable)
at no cost to me, or any combination thereof;

________ (4) I may terminate this interview at any time, for any reason.

________ I have been provided contact information for local military defense counsel.

________ I understand my rights as related to me and as set forth above. With that understanding, I have
decided that:

        ________ I do / do not desire to remain silent.

        ________ I do / do not desire to consult with a lawyer prior to answering questions.

________ I make this decision freely and voluntarily. No threats or promises have been made to me, nor
has any pressure or coercion been used against me.


Signature:    ______________________              Witnessed by:     _________________________

Printed Name: ____________________                Printed Name:      _________________________

Date and Time: ____________________               Date and Time: _________________________




                                                    C-1
                                                                                                      Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 81 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

  TAB D - NOTIFICATION OF POTENTIAL REIMBURSEMENT FOR ADVANCED
                             EDUCATION

                                                                           DDd Mmm YY

From: Legal Advisor to the Commandant of Midshipmen
To:   Midshipman (Full Name), (Alpha), XX company

Subj: NOTIFICATION OF POTENTIAL REIMBURSEMENT FOR ADVANCED
      EDUCATION

Ref:   (a) 10 U.S.C. 2005

1. All Midshipmen are required to complete the educational requirements specified in the
agreement they signed prior to or on Induction Day and, when applicable, reaffirmed prior to
commencement of their 2/C year.

2. This notice informs you that, per reference (a), if you fail to complete those education
requirements, you may either be directed to serve on active duty for the period specified or be
required to remit monetary reimbursement for the educational benefits you received at the
Academy, an indebtedness that could amount to between $0 and over $200,000. Further, should
you fail to complete any directed period of active duty, either voluntarily or due to misconduct,
you may also be required to remit monetary reimbursement to the Government.

3. This notification is given for your benefit before you make any decisions regarding any
proposed disciplinary action that could result in your disenrollment. This advice supplements the
prior notices concerning your obligation to the government (active duty service or financial
recoupment of the costs of education) that were provided to you prior to your induction to the
Naval Academy and upon commencement of your 2/C academic year.


Acknowledged: ________________________________ Date: ________________




                                               D-1
                                                                                            Ex. H
         Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 82 of 95
                                                       COMDTMIDNINST 1610.2K
                                                       27 Jul 2020

                     TAB E – SAMPLE PRELIMINARY INQUIRY REPORT

                                                                                                        DD Mmm YY

From:    LT Evi Dence, USN, Preliminary Investigative Officer
To:      Deputy Commandant of Midshipmen

Subj:    PRELIMINARY INQUIRY ICO MIDNS 2/C DUDLEY DUWRONG AND IMA SORRAY, USN (CASE
         #123456)

Ref:     (a) COMDMIDNINST 1610.2J
         (b) JAGMAN, Chapter II
         (c) R.C.M. 303

Encl:    (1) Statement of MIDN 3/C Wit Ness, USN of 24 Aug 17
         (2) Email from Capt. Lawen Order, USMC of 24 Aug 17
         (3) Result of Interview with MIDN 2/C Dudley Duwrong, USN of 25 Aug 17
         (4) MIDS Report of MIDN Dudley Duwrong
         (5) Result of Interview with MIDN 2/C Ima Sorray, USN of 25 Aug 17
         (6) Photograph of Cigarette Found on 23 Aug 17

1. This report is the completion of a preliminary inquiry into the subject-referenced case in accordance with
references (a) through (c). As a result of the investigation, the following offenses from reference (a) were considered
for review:

Offense Code              Offense Description

02.03     Minor           Violation of MIDREGS (Section 8.1(5)(n) – smoking outside designated
                          area) with a minor effect

02.07     Variable        Aiding and abetting commission of an offense (offense code 02.03)

2. I have interviewed the following witnesses:

   a. MIDN 3/C Wit Ness, USN;

   b. Capt. Lawen Order, USMC;

   c. MIDN 2/C Dudley Duwrong, USN;

   d. MIDN 2/C Ima Sorray, USN.

3. (If applicable) The following items of real evidence and/or documents, not enclosed to this report, are available:

   a. Interview notes (LT Dence, ext. 3-7602).

4. Summary of Facts:

   a. On 23 August 2017 at 2000, Midshipman (MIDN) Ness was running on the roadway around Dewey Field
when he saw two 2/C Midshipmen smoking along the seawall nearest Rickover Hall. MIDN Ness saw Capt. Order
walking out of Luce Hall. Rather than confront 2/C Midshipmen, MIDN Ness ran over to Capt. Order and reported
the suspected smoking.

  b. When Capt. Order arrived, he saw a male and female midshipman passing a lit cigarette back and forth. Capt.
Order asked the two midshipmen to identify themselves. The midshipmen identified themselves as MIDN Duwrong



                                                         E-1
                                                                                                                Ex. H
           Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 83 of 95
                                                         COMDTMIDNINST 1610.2K
                                                         27 Jul 2020

Subj:     PRELIMINARY INQUIRY ICO MIDNS 2/C DUDLEY DUWRONG AND IMA SORRAY, USN (CASE
          #123456 )

and MIDN Sorray. Capt. Order then informed them they were suspected of smoking in an unauthorized area. He
then verbally informed them they had the right to remain silent and asked them if they understood. They both
remained silent.

5. Summary of Offenses:

02.03     Minor           Violation of MIDREGS (Section 8.1(5)(n) – smoking outside designated
area) with a minor effect

   a. Elements:

        (1) That there was in effect a certain MIDREG;

        (2) That the accused had a duty to obey it;

        (3) That the accused violated or failed to obey the MIDREG; and

        (4) That the effect of the violation or failure was minor.

   b. The evidence supports that MIDNs Duwrong and Sorray committed this offense. MIDREGS section 4.6(3)(a)
provides that midshipman may only smoke on the Yard in the designated areas behind Seventh Wing, Eighth Wing,
Levy Center, Michelson Hall, and Chauvenet Hall. Capt. Order viewed both midshipmen smoking a cigarette along
the Dewey seawall, which is not a designated smoking area.

02.07       Variable        Aiding and abetting commission of an offense (offense code 02.03)

   a. Elements:

       (1) That an offense actionable under COMDTMIDNINST 1610.2 was committed by a certain person other
than the accused; and

        (2) That the accused aided, abetted, counseled, commanded, or procured the commission of the offense.

   b. The evidence supports that MIDNs Duwrong and Sorray committed this offense. By passing the cigarette to
each other, both MIDN aided each other in violating MIDREGs by smoking outside a designated area.

6. Comments of the Investigation Officer

   a. I recommend that MIDN Duwrong be charged with the following offenses: 02.03, 02.07. I recommend that
his offenses be adjudicated by his Company Officer.

   b. I recommend that MIDN Sorray be charged with the following offenses: 02.03 and 02.07. I recommend that
her offenses be adjudicated by her Company Officer.


                                                         (signature)
                                                         E. E. DENCE




                                                             2


                                                            E-2
                                                                                                                Ex. H
         Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 84 of 95
                                                       COMDTMIDNINST 1610.2K
                                                       27 Jul 2020

                                  TAB F - SANCTIONS WORKSHEET
                                                                                Date of hearing: ______________

Rank/Name: ____________________________                      Adjudicator: _____________________________

Restriction: ______________________ days                     Tours: _________________________________

Demerits awarded (Conduct): _____________                    Aptitude grade (Honor): __________________

Loss of privileges: _____ months OR until _________          Extra duty or EMI: _______________________

                            Privilege                            1/C         2/C           3/C         4/C
 Overnight liberty

 Weekday town liberty

 Civilian attire during liberty

 Wearing “spirit gear” in Bancroft Hall

 Physical training during study period

 Operating a vehicle on board USNA                                          Move
                                                                            in/out
 Operating a vehicle w/in 35 miles of USNA

 Parking onboard USNA

 Move out of Bancroft after Spring Finals

 Weekend media utilization for entertainment


             Recommendation to Commandant                      For ___ months        Until (date)

 Non-Representation Status (may practice and work out with
 team, no movement orders or competitions )
 Removal / suspension from sports team/ECAs

 Loss of leave

 Removal from leadership position

 Participation in “Keep what you’ve earned” w/ ADEO

 DAPA Screening

 Probation

 Remediation

 Company change
 FORWARD FOR SEPARATION




                                                      F-1
                                                                                                        Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 85 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

TAB G - MIDSHIPMAN'S ACKNOWLEDGEMENT AND AWARD OF RESTRICTION
                             FORM

                                                                         Date: ___________
From: ________________________________________
      (Midshipman, Alpha, Company)

To:   ________________________________________
      (Commandant’s Conduct Officer)

Subj: AWARD OF RESTRICTION

I acknowledge the following:

1. I will read the ADMINISTRATIVE PERFORMANCE AND CONDUCT SYSTEM
MANUAL, Chapter 4, which explains restriction requirements more fully within 24 hours of
signing this form. _______ (initial)

2. I understand that summer training or a movement order may supersede restriction. I realize
that once the purpose of the movement order or training is fulfilled, I am obligated to report back
to USNA as soon as possible, even though my orders or movement orders may not have expired.
_______ (initial)

3. I will report to Main Office immediately to receive my restriction card and attend the very
next muster. _______ (initial)

4. I understand that I must attend the single muster on days with only one (1) scheduled muster,
at least two (2) on days with four, and I must attend at least three (3) musters on days with five
(5) scheduled musters in order for that day of restriction to count for me. I may only miss a
muster with proper excusal (anything higher on the table of priorities than tours and restriction
musters). If this causes me to miss the single muster on days which have only one (1) scheduled
muster, that day will not count as a day of restriction. I may miss two (2) musters on days with
four (4) or five (5) scheduled musters (with proper excusals) and the restriction day will still
count. If a proper excusal causes me to miss three (3) or more musters on days with four (4)
scheduled musters or five (5) scheduled musters; that day will not count as a day of restriction.
If I am SIQ, I may be excused from restriction muster(s) and tours with a valid SIQ chit, though
this day (or days) will not count as a day of restriction. If I miss a muster without a proper
excusal I will be placed in the conduct system and charged with offense code 07.07. _______
                                                                                         (initial)


___________________________________
(Signature of Midshipman)

Main Office, make this midshipman a restriction card and place them on the 0800 Report.



                                               G-1
                                                                                             Ex. H
            Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 86 of 95
                                                          COMDTMIDNINST 1610.2K
                                                          27 Jul 2020

     From: __________________________                                   Date: ____________
            (OOW, AOOW, MOOW, AMOOW)
     To:   Conduct Officer

     Midshipman ____________________________ has received a properly annotated restriction
     card and is aware that his/her restriction begins at the very next muster at ________________.
                                                                                       (Time)

                                                 ____________________________
                                                  (OOW, AOOW, MOOW, AMOOW)

                                                 ____________________________
                                                  (Printed Name and Rank)

SEND THIS ACKNOWLEDGMENT OF RESTRICTION TO THE CONDUCT OFFICE IMMEDIATELY




                                                   G-2
                                                                                                Ex. H
                 Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 87 of 95
                                                               COMDTMIDNINST 1610.2K
                                                               27 Jul 2020

                                        TAB H - RESTRICTION CARD

         RESTRICTION MUSTER CARD FOR ______________________, ____________, ______
                                             NAME               ALPHA        CO

         _____ DAYS OF RESTRICTION AWARDED ON _________________

         *When marking days of credit start with “1” on the first day upon which a restriction muster is
         attended and count up.

           MON TUE WED THUR FRI SAT SUN MON TUE WED THURS FRI SAT SUN
DATE
0630
1300
1630
1900
2230
CREDIT
           MON TUE WED THUR FRI SAT SUN MON TUE WED THURS FRI SAT SUN
DATE
0630
1300
1630
1900
2230
CREDIT
           MON TUE WED THUR FRI SAT SUN MON TUE WED THURS FRI SAT SUN
DATE
0630
1300
1630
1900
2230
CREDIT
           MON TUE WED THUR FRI SAT SUN MON TUE WED THURS FRI SAT SUN
DATE
0630
1300
1630
1900
2230
CREDIT




                                                       H-1
                                                                                                    Ex. H
            Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 88 of 95
                                                          COMDTMIDNINST 1610.2K
                                                          27 Jul 2020

         MON TUE WED THUR FRI SAT SUN MON TUE WED THURS FRI SAT SUN
DATE
0630
1300
1630
1900
2230
CREDIT




                                         H-2
                                                                          Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 89 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

                   TAB I - SAMPLE CONDUCT PROBATION LETTER

                                                                                   1610
                                                                                   DD Mmm YY

From: Commandant of Midshipmen, U.S. Naval Academy
To:   Midshipman (First Name, Middle Initial, Last Name, U.S. Navy, Alpha Number)

Subj: DISPOSITION OF CONDUCT CASE #XXXXXX

Ref: (a) COMDTMIDNINST 1610.2J
     (b) COMDTMIDNINST 5400.6 (series)
     (c) COMDTMIDNINST 5354.2

1. On DD Month YYYY, you were found guilty of committing a Major-level/6K-level conduct
offense by the Deputy Commandant/your Battalion Officer. After reviewing the facts of that
case, I have decided to place you on conduct probation in addition to the sanctions awarded
during your adjudication. You are hereby given the opportunity to prove that you have the
character and dedication necessary to complete Naval Academy requirements and become a
commissioned officer in the naval service.

2. Pursuant to reference (a), you are retained in the Brigade of Midshipmen in a probationary
status. The terms of your probation are as follows:

   a. You will be on conduct probation until DD Month YYYY.

   b. You are assigned conduct remediation, pursuant to reference (a). (When applicable)

  c. Per reference (b), you are ineligible for weekend overnight liberty until DD Month
YYYY.

   d. You shall not commit any Major-level conduct offenses or any combination of Minor-level
conduct offenses which result in cumulative demerits exceeding your class threshold for
unsatisfactory conduct, per reference (a) (91 demerits for 4/C, 81 demerits for 3/C, and 71
demerits for 1/C and 2/C).

The sanctions that follow shall be specific to each individual and their conduct case.
Sanctions/requirements shall be delineated in the adjudication script when their inclusion is
desired and may not include all of the below.

   e. You shall not represent the Naval Academy in sports or extra-curricular activities, per
reference (a), until DD Month YYYY.

   f. To serve as a reminder that you represent the United States Navy, even while on liberty,
you shall not rate civilian clothes privileges until DD Month YYYY.



                                               I-1
                                                                                            Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 90 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

Subj: DISPOSITION OF CONDUCT CASE #XXXXXX

For CMEO Dignity and Respect Remediation the following sanction shall be included:

   g. You will be on Dignity & Respect Remediation for four months.
Below are sanctions that may be added for alcohol related conduct offenses.

   h. You shall not consume any alcohol until DD Month YYYY.

   i. You shall undergo substance abuse screening through the Brigade DAPA, and you shall
successfully complete all recommended treatment.

   j. You shall work for the Brigade ADEO and actively participate in the Keep What You’ve
Earned for the term of your probation.

3. (For CMEO Dignity and Respect remediation the following paragraph will be included) As
stated in paragraph 2.g. You are assigned Dignity & Respect Remediation for a period of four
months. The requirements of the program are delineated in reference (c). You shall comply with
those requirements, and successfully complete Dignity & Respect Remediation. Your
remediation period begins after your first meeting with your remediator, and should be attended
by your Company Officer and Senior Enlisted Leader.

4. (For certain alcohol related conduct offenses the following paragraph may be included) In
addition to the terms of your conduct probation, you shall rate 4/C car privileges with respect to
maintaining and operating a motor vehicle until you graduate from the Naval Academy.

5. (When conduct remediation is assigned the following paragraph will be included) As stated
in paragraph 2.b, you are assigned conduct remediation. Rank First Name Middle Initial Last
Name, U.S. Navy/Marine Corps will be your Remediator. Your remediation must be
successfully completed. Your assigned Remediator will ultimately determine your suitability to
receive a commission in the United States Navy. Your remediation period begins after your first
meeting with your Remediator and ends DD Month YYYY. Rank First Name Middle Initial
Last Name, U.S. Navy/Marine Corps will submit a final report of conduct remediation to me on
DD Month YYYY (same date conduct probation ends) that will inform me if you have
successfully completed remediation or not.

6. Violation of the terms of your conduct probation, to include failing to successfully complete
conduct remediation (when applicable), may immediately result in a recommendation to the
Superintendent that you be separated from the Naval Academy. You may be removed from
conduct probation by successfully completing the probation period without violating the terms of
your probation.

7. The purpose of conduct probation is to impress upon you the importance of accountability,
dedication to service, commitment to excellence and exemplary standards of conduct both on and
off duty, in personal behavior, and in relations with others in the civilian and military



                                                I-2
                                                                                             Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 91 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

communities. From this point on you must adhere to the highest standards of personal conduct
required of midshipmen at the Naval Academy. I may review your progress at any point during
your probation to ensure you are actively participating in and are benefitting from the training.
You have been given a second chance to prove to yourself, to your fellow midshipmen, and to
your chain of command, that you have a renewed dedication to our high standards.



                                                 COMMANDANT OF MIDSHIPMEN

Copy to:
Battalion Officer
Company Officer
Conduct Officer
Performance Jacket
CMEO
ADEO
Conduct Remediator

Acknowledgement:

I have read the above notification and acknowledge service of this document.


_________________________________                           _____________
Full Name of Accused MIDN                                   Date
MIDN           USN


_________________________________                           _____________
Witness (Company Officer or SEL)                            Date
Print Witness Name:
Print Witness Rank, Service:




                                               I-3
                                                                                            Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 92 of 95
                                                      COMDTMIDNINST 1610.2K
                                                      27 Jul 2020

           TAB J - SAMPLE FINAL REPORT OF CONDUCT REMEDIATION

                                                                                 DD Mmm YY

From: (CONDUCT REMEDIATOR - RANK, FULL NAME, U.S. SERVICE)
To:   Commandant of Midshipmen
Via: (1) Company Officer
      (2) Battalion Officer
      (3) Conduct Officer
      (4) Deputy Commandant of Midshipmen

Subj: FINAL REPORT OF CONDUCT REMEDIATION FOR MIDSHIPMAN (FIRST
      NAME, MIDDLE INITIAL, LAST NAME, U.S. Navy, ALPHA NUMBER)

Ref:   (a) REMEDIATOR ASSIGNMENT LETTER of (DATE)
       (b) CONDUCT PROBATION LETTER of (DATE)

Encl: (1) Required Essay
      (2) Midshipman Development Plan and POA&M

Encl: (1) Required Essay (if assigned by Remediator)

1. Per reference (a), this letter provides a review of Midshipman (LAST NAME)’s
commissionability as observed in the Conduct Remediation Program. Reference (b) assigned
Midshipman (LAST NAME) to the Conduct Remediation Program.

2. One goal of the Conduct Remediation Program was to have Midshipman (LAST NAME)
reflect upon his/her experience in not meeting the conduct standards of the Brigade and to
recognize the central role strict adherence to professional standards play in the profession of
arms. As a means to accomplish this goal, Midshipman (LAST NAME) was required to
engage in discussions, establish a set of personal goals, and write an essay (if assigned).

   a. Use this paragraph to report on the discussions of the remediation program. For
example, “The basis of our discussions were drawn from (TEXTS AND READINGS).
These discussions focused on (CENTRAL THEMES OF REMEDIATION). Midshipman
(LAST NAME) was required to read selected articles prior to our meetings. In these sessions
(HE/SHE) was tasked to discuss (HIS/HER) understanding of the ideas posited in the
readings. During these meetings, I challenged (HIM/HER) to examine (HIS/HER)
experience in violating regulations.”

   b. DISCUSSION OF ESSAY TOPIC AND QUALITY OF WRITING (if assigned).




                                                J-1
                                                                                             Ex. H
         Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 93 of 95
                                                       COMDTMIDNINST 1610.2K
                                                       27 Jul 2020

3. RECOMMENDATION per COMDTMIDNINST 1610.2G Chapter 8 Section 8.4.2
Paragraph c.



                                                          Remediator

---------------------------------------------------------------------------------------------------------------------

           SAMPLE FINAL REPORT OF CONDUCT REMEDIATION (CONT’D)

FIRST ENDORSEMENT

From: Commandant of Midshipmen
To:   (CONDUCT REMEDIATOR - RANK, FULL NAME, U.S. SERVICE)

1. Completion of Conduct Remediation decision:

______ Approved           ______ Disapproved           ______ Modified



                                                         [F. M. LASTNAME]

Copy to:
Deputy Commandant of Midshipmen
Conduct Officer
[##] Battalion Officer
[##] Company Officer




                                                        J-2
                                                                                                              Ex. H
       Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 94 of 95
                                                      COMDTMIDNINST 1610.2J
                                                      27 Jul 2020

             TAB K - CONDUCT REMEDIATION EXTENSION REQUEST


                                       ACTION MEMO
                                                                               DD Mmm YY

FOR:    COMMANDANT OF MIDSHIPMAN, U.S. NAVAL ACADEMY

FROM: YOUR RANK AND NAME GO HERE, USN/USMC, YOUR TITLE GOES HERE

SUBJ: CONDUCT REMEDIATION EXTENSION REQUEST

DISCUSSION: Request permission to extend MIDN X/C First Name MI Last Name’s conduct
remediation from the prescribed end date of DD April to Xxxxday, DD Month.

BACKGROUND:

   a. MIDN X/C Last Name signed his/her conduct probation letter on DD Month, in which
he/she was assigned conduct remediation on the DDrd of Month from his/her adjudication with
the Deputy Commandant on the DDth of Month.

   b. I was assigned as MIDN X/C Last name’s conduct remediator.

   c. MIDN Last is doing fine and has no issues with remediation/or is not.

   d. Continue to explain here why you need an extension

RECOMMENDATION: That the Commandant of Midshipman approve this extension request
by initialing below:

Approve_________ Disapprove_______




Prepared By: Your rank and name go here, USN/USMC, Your title goes in footer




                                              K-1
                                                                                        Ex. H
        Case 1:20-cv-02830-ELH Document 8-8 Filed 10/14/20 Page 95 of 95
                                                       COMDTMIDNINST 1610.2J
                                                       27 Jul 2020

    TAB L - REPORT OF CONDUCT REMEDIATION EVALUATION ICO {MIDN,
                               ALPHA}

                                                                              DD Mmm YY

MEMORANDUM

From: Company Officer
To:   Commandant of Midshipmen

Subj: REPORT OF CONDUCT REMEDIATION EVALUATION ICO {MIDN, ALPHA}

Ref: (a) COMDMIDNINST 1610.2G

1. What was the primary purpose for the Midshipman’s remediation? Was that purpose
achieved?

2. What are examples of his previous behavior and how has that behavior changed throughout
the midshipman’s remediation?

3. Do you believe the midshipman will be a competent officer?

4. {Midshipman} has {COMPLETED / FAILED / NEEDS EXTENSION} on his remediation



                                              {F. M. LAST NAME}
                                              {RANK USN/USMC}
                                              {POSITION}


Acknowledgement:

I have read the above memorandum and agree with the Company Officer’s Recommendation. If
I disagree I will provide my own statement.



Senior Enlisted Leader             Date



Battalion Officer                  Date




                                            L-1
                                                                                       Ex. H
